Exhibit 10.1
****TEXT OMITTED AND FILED SEPARATELY
CONFIDENTIAL TREATMENT REQUESTED
BY MOBILE MINI, INC.
UNDER 17 C.F.R. SECTION 200.80(B)(4),
200.83 AND 240.24b-2
Schedule 1.01(a)
Lenders and Commitments
[To come]

 

 



--------------------------------------------------------------------------------



 



Schedule 1.01(b)
Locations — United States and Canada
Mobile Mini, Inc. US and Canada Locations

                                                  Owned Or Owner/Lessee  
Address   City   State   Zip     Leased
 
                       
Mobile Mini, Inc
  11755 N. Maricopa Ind. Pkwy   Maricopa   AZ     85239     Owned
Mobile Mini, Inc
  4010 S. 36th Street   Phoenix   AZ     85040     Owned
Mobile Mini, Inc
  1485 W. Glenn Street   Tucson   AZ     85705     Leased
Mobile Mini, Inc
  7508 MacArthur Dr   North Little Rock   AR     85705     Leased
Mobile Mini, Inc
  16590 Gator Rd   Ft. Myers   FL     33912     Leased
Mobile Mini, Inc
  8825 Moncrief/Dinsmore Rd   Jacksonville   FL     32219     Leased
Mobile Mini, Inc
  5900 SW 202nd Ave   Pembroke Pines   FL     33332     Leased
Mobile Mini, Inc
  11622 Boggy Creek Rd   Orlando   FL     32824     Leased
Mobile Mini, Inc
  6000 Hartford St.   Tampa   FL     33619     Leased
Mobile Mini, Inc
  8791 Paul Starr Dr   Pensacola   FL     32514     Leased
Mobile Mini, Inc
  4004 S 50th Street   Tampa   FL     33619     Leased
Mobile Mini, Inc
  1985 Rock Chapel Rd   Lithonia   GA     30058     Leased
Mobile Mini, Inc
  12658 S Winchester   Calumet Park   IL     60827     Leased
Mobile Mini, Inc
  2104 W Epler Ave   Indianapolis   IN     46217     Leased
Mobile Mini, Inc
  352 S 62nd St   Kansas City   KS     66111     Leased
Mobile Mini, Inc
  2888 N Mead St   Wichita   KS     67219     Leased
Mobile Mini, Inc
  2710 Millers Lane   Louisville   KY     40216     Leased
Mobile Mini, Inc
  39047 Cleastor Rd   Prairieville   LA     70769     Leased
Mobile Mini, Inc
  4254 N Point Rd., Ste 106   Baltimore   MD     21222     Leased
Mobile Mini, Inc
  40 Meadowbrook Rd   Brockton   MA     2301     Leased
Mobile Mini, Inc
  21900 Hoover Rd   Warren   MI     48089     Leased
Mobile Mini, Inc
  21044 Chippendale Court   Farmington   MN     55024     Leased
Mobile Mini, Inc
  4006 N Broadway   St Louis   MO     63147     Leased
Mobile Mini, Inc
  4880 E Carey Ave   Las Vegas   NV     89115     Leased
Mobile Mini, Inc
  5328 Edith Blvd. NE   Albuquerque   NM     87107     Leased
Mobile Mini, Inc
  2222 Oriskany Street W, Ste 3   Utica   NY     13502     Leased
Mobile Mini, Inc
  7121 Statesville Rd   Charlotte   NC     28269     Leased

 

 



--------------------------------------------------------------------------------



 



                                                  Owned Or Owner/Lessee  
Address   City   State   Zip     Leased
Mobile Mini, Inc
  2231 Wendell Rd   Wendell   NC     27591     Leased
Mobile Mini, Inc.
  13726 Buffalo Rd.   Clayton   NC     27520     Leased
Mobile Mini, Inc
  871 Buckeye Park Rd   Columbus   OH     43207     Leased
Mobile Mini, Inc
  3926 SW 29th Street   Oklahoma City   OK     73119     Owned
Mobile Mini, Inc
  12044 E Pine Street   Tulsa   OK     74116     Leased
Mobile Mini, Inc
  5940 NE Cully Blvd   Portland   OR     97218     Leased
Mobile Mini, Inc
  225-A Lincoln Hwy., Ste 180   Fairless Hills   PA     19030     Leased
Mobile Mini, Inc
  981 Steen Rd   Bridgeville   PA     15017     Leased
Mobile Mini, Inc
  1139 Walter Price St.   Cayce   SC     29033     Leased
Mobile Mini, Inc
  1742 Transport Lane   Knoxville   TN     37924     Leased
Mobile Mini, Inc
  5553 Hickory Hill Rd.   Memphis   TN     38141     Leased
Mobile Mini, Inc
  221 Molly Walton Dr   Hendersonville   TN     37075     Leased
Mobile Mini, Inc
  95 North 700 West, Suite E   North Salt Lake City   UT     84054     Leased
Mobile Mini, Inc
  51B Minister Brook Rd   Worcester   VT     5682     Leased
Mobile Mini, Inc
  105 Ashcake Rd   Ashland   VA     23005     Leased
Mobile Mini, Inc
  21818 76th Drive SE   Woodinville   WA     98072     Leased
Mobile Mini, Inc
  5223 S. 9th Street   Milwaukee   WI     53221     Leased
Mobile Mini, Inc
  7643 Queen’s Lane   Chatham   ONTARIO   N7M 5J5 CN     Leased
Mobile Mini, Inc
  30 Newbridge Rd, Unit #2   Toronto   ONTARIO   M8Z2L7 CN     Leased
Mobile Mini, Inc
  30752 South Fraser Way   Abbotsford   BC   V2T 6L4 CN     Leased
Mobile Mini I, Inc
  601 N Red Bud Lane   Round Rock   TX     78665     Leased
Mobile Mini I, Inc
  18780 IH 35 North, Suite 8   Schertz   TX     78154     Leased
Mobile Mini I, Inc
  8421 Up River Rd   Corpus Christi   TX     78409     Leased
Mobile Mini I, Inc
  3550 Duncanville Rd   Dallas   TX     75236     Owned
Mobile Mini I, Inc
  11150 Gateway E, Suite A/B   El Paso   TX     79927     Leased
Mobile Mini I, Inc
  1140 Blue Mound Rd. West, Ste 105   Haslet   TX     76052     Leased
Mobile Mini I, Inc
  7020 Old Katy Rd   Houston   TX     77024     Leased
Mobile Mini I, Inc
  9800 West Expressway 83   Harlingen   TX     78552     Leased

 

 



--------------------------------------------------------------------------------



 



                                                  Owned Or Owner/Lessee  
Address   City   State   Zip     Leased
Mobile Mini, LLC (California)
  12345 Crosthwaite Circle   Poway   CA     92064     Leased
Mobile Mini, LLC (California)
  5250 N Barcus Ave   Fresno   CA     93722     Leased
Mobile Mini, LLC (California)
  23422 Clawiter Rd   Hayward   CA     94545     Leased
Mobile Mini, LLC (California)
  16351 S. McKinley Ave   Lathrop   CA     95330     Leased
Mobile Mini, LLC (California)
  2660 N. Locust Ave   Rialto   CA     92377     Leased
Mobile Mini, LLC (California)
  12538 Vigilante Rd.   Lakeside   CA     92040     Leased
Mobile Mini, LLC (California)
  3503 Breakwater Ct.   Hayward   CA     94545     Leased
Mobile Mini, LLC (Delaware)
  2905 Capital Dr   Colorado Springs   CO     80915     Leased
Mobile Mini, LLC (Delaware)
  5300 Eudora Street   Commerce City   CO     80022     Leased

Mobile Storage Group US Locations

                                                  Owned or Owner/Lessee  
Address   City   State   Zip     Leased
Mobile Storage Group
  7590 N. Glenoaks Blvd.   Burbank   CA     91504     Leased
Mobile Storage Group
  700 N. Brand Blvd., Suite 1000   Glendale   CA     91203     Leased
Mobile Storage Group
  3000 Dundee Road, Suite 306   Northbrook   IL     60062-2434     Leased
Mobile Storage Group
  4188 S. 300 W.   Murray   UT     84107-1413     Leased
Mobile Storage Group
  1108 West 200 South   Lindon   UT     84042     Leased
Mobile Storage Group
  135 South 1200 West   Lindon   UT     84042     Leased
Mobile Storage Group
  85 5th Avenue   Milton   WA     98354-9743     Leased

 

 



--------------------------------------------------------------------------------



 



                                                  Owned or Owner/Lessee  
Address   City   State   Zip     Leased
Mobile Storage Group
  14425 Arville Street   Las Vegas   NV     89124     Leased
Mobile Storage Group
  1744 Industrial Road   Bullhead City   AZ     86442     Leased
Mobile Storage Group
  1700 Neptune Dr.   San Leandro   CA     94577     Leased
Mobile Storage Group
  801 Roth Road   French Camp   CA     95231-9777     Leased
Mobile Storage Group
  637 Abbott Street   Salinas   CA     93901     Leased
Mobile Storage Group
  470 Caletti Avenue   Windsor   CA     95492     Leased
Mobile Storage Group
  6384 Monterey Road   Paso Robles   CA     93446     Leased
Mobile Storage Group
  2400 Roosevelt Ave.   South Plainfield   NJ     07080-1468     Leased
Mobile Storage Group
  499 Hollywood Ave.   South Plainfield   NJ     07080     Leased
Mobile Storage Group
  505 Blue Ball Rd., Bldg 125   Elkton   MD     21921     Leased
Mobile Storage Group
  701 Pittman Road   Baltimore   MD     21226-1721     Leased
Mobile Storage Group
  4801 Belle Grove Road   Baltimore   MD     21225     Leased
Mobile Storage Group
  6401 E. 30th Street   Indianapolis   IN     46219-1006     Leased
Mobile Storage Group
  11042 Southwest US Highway 287   Rhome   TX     76078     Leased
Mobile Storage Group
  3711 Oates Rd.   Houston   TX     77013-4103     Leased
Mobile Storage Group
  555 West Freeway   Vidor   TX     77662     Leased
Mobile Storage Group
  12905 NW 32nd Ave.   Opa Locka   FL     33054     Leased
Mobile Storage Group
  3121 N.W. 131 St.   Opa Locka   FL     33054     Leased
Mobile Storage Group
  171A Riverside Road   Newark   OH     43055     Leased
Mobile Storage Group
  8045 Dawnwood Avenue NE   Canton   OH     44652     Leased
Mobile Storage Group
  361 Highway 183   Piedmont   SC     29673-7333     Leased
Mobile Storage Group
  2570 Campbell Boulevard   Ellenwood   GA     30294     Leased
Mobile Storage Group
  16328 N IH 35   Austin   TX     78728-2503     Leased
Mobile Storage Group
  16328 N IH 35   Austin   TX     78728-2503     Leased
Mobile Storage Group
  7401 South I-35   Belton   TX     76513-8020     Leased
Mobile Storage Group
  220 Piper Lane   Alabaster   AL     35007     Leased
Mobile Storage Group
  800 West Bay Bridge   Prichard   AL     36610     Leased
Mobile Storage Group
  640 Escondido Avenue #116   Vista   CA     92083     Leased
Mobile Storage Group
  545 E. Mission Road   San Marcos   CA     92069     Leased
Mobile Storage Group
  1163 La Media Road   San Diego   CA     92154     Leased
Mobile Storage Group
  2010 Stonehurst Ave.   Rialto   CA     92377-8515     Leased
Mobile Storage Group
  48050 Harrison Street   Coachella   CA     92236     Leased
Mobile Storage Group
  3 Palmetto Court   Gaston   SC     29053-8506     Leased

 

 



--------------------------------------------------------------------------------



 



                                                  Owned or Owner/Lessee  
Address   City   State   Zip     Leased
Mobile Storage Group
  3032 Caterpillar Lane   Florence   SC     29506-8109     Leased
Mobile Storage Group
  510 National Avenue   Augusta   GA     30901-3840     Leased
Mobile Storage Group
  108 Newburyport Turnpike   Newbury   MA     01951-1606     Leased
Mobile Storage Group
  4211 Georgia Ave.   Nashville   TN     37209-2357     Leased
Mobile Storage Group
  707 44th Avenue North   Nashville   TN     37209     Leased
Mobile Storage Group
  2699 Waterlevel Highway   Cleveland   TN     37323     Leased
Mobile Storage Group
  3211 S. 43rd Avenue   Phoenix   AZ     85009-6048     Leased
Mobile Storage Group
  3005 E. Benson Hwy   Tucson   AZ     85706-1711     Leased
Mobile Storage Group
  13301 Great Coastal Drive   Chester   VA     23836     Leased
Mobile Storage Group
  14741 Montana Ave.   El Paso   TX     79938-7245     Leased
Mobile Storage Group
  11020 Hwy. 69 N   Tyler   TX     75706     Leased
Mobile Storage Group
  4110 South First Street   Lufkin   TX     75901-7316     Leased
Mobile Storage Group
  3703 Gillespie Street   Fayetteville   NC     28306-9050     Leased
Mobile Storage Group
  114 Gulfstream Road   Savannah   GA     31408-9680     Leased
Mobile Storage Group
  7101 Bryhawke Circle   North Charleston   SC     29418-3330     Leased
Mobile Storage Group
  3236 Landmark Drive, Suite 119   North Charleston   SC     29418     Leased
Mobile Storage Group
  14120 South Meridian
14140 South Meridian
14401 South Meridian   Oklahoma City   OK     73173     Leased
Mobile Storage Group
  3131 S.E. Loop 410   San Antonio   TX     78222-3100     Leased
Mobile Storage Group
  3801 118th Ave. North   Clearwater   FL     33762     Leased
Mobile Storage Group
  1015 Old York Road   Etters   PA     17319     Leased
Mobile Storage Group
  1000 Union St   Taylor   PA     18517-1607     Leased
Mobile Storage Group
  8160 Junipero Street   Sacramento   CA     95828     Leased
Mobile Storage Group
  1388 Glendale Avenue   Sparks   NV     89431     Leased
Mobile Storage Group
  2701 S Highway 99   Stockton   CA     95215     Leased
Mobile Storage Group
  348 Phelan Avenue   San Jose   CA     95112     Leased
Mobile Storage Group
  1102 Ferry Avenue   Camden   NJ     08104     Leased
Mobile Storage Group
  3213 Gibson Street   Bakersfield   CA     93308-5208     Leased
Mobile Storage Group
  42207 3rd Street East   Lancaster   CA     93535-5314     Leased
Mobile Storage Group
  42159 3rd Street East   Lancaster   CA     93535-5316     Leased
Mobile Storage Group
  5001 West Bethany Road   North Little Rock   AR     72117     Leased
Mobile Storage Group
  5783 Central Ave.   Hot Springs   AR     71913     Leased

 

 



--------------------------------------------------------------------------------



 



                                                  Owned or Owner/Lessee  
Address   City   State   Zip     Leased
Mobile Storage Group
  2900 E. Airport Fwy   Irving   TX     75062     Leased
Mobile Storage Group
  3409 McCarty Dr.   Houston   TX     77029     Leased
Mobile Storage Group
  6816 West I-40   Oklahoma City   OK     73128     Leased
Mobile Storage Group
  1158 Jericho Turnpike   Commack   NY     11725-3003     Leased
Mobile Storage Group
  6601 East US Highway 40   Kansas City   MO     64129     Leased
Mobile Storage Group
  4800 Bulwer Avenue   St. Louis   MO     63147     Leased
Mobile Storage Group
  6810 Prescott Avenue   St. Louis   MO     63147     Leased
Mobile Storage Group
  103 Kennedy Road   Fergus Falls   MN     56537     Leased
Mobile Storage Group
  630 30th Avenue   MINNEAPOLIS   MN     55418     Leased
Mobile Storage Group
  20050 75th Avenue North   HAMEL   MN     55340-9459     Leased
Mobile Storage Group
  2077 Ronald Avenue   WHITE BEAR LAKE   MN     55110     Leased
Mobile Storage Group
  1727 Cleveland Avenue, S.W.   Roanoke   VA     24016-3133     Leased
Mobile Storage Group
  2141 Patterson Avenue SW   Roanoke   VA     24016-3133     Leased
Mobile Storage Group
  2817 Bill Wright Road   Jefferson   GA     30549     Leased
Mobile Storage Group
  6400 Colorado Boulevard   Commerce City   CO     80022-2216     Leased
Mobile Storage Group
  22445-22449 Groesbeck Highway   Warren   MI     48089     Leased
Mobile Storage Group
  11 Thompson’s Point   Portland   ME     04102     Leased
Mobile Storage Group
  11 Thompson’s Point   Portland   ME     04101-1914     Leased
Mobile Storage Group
  265 George Washington Highway   Smithfield   RI     02917     Leased
Mobile Storage Group
  6731 Linwood Avenue   Shreveport   LA     71106-2623     Leased
Mobile Storage Group
  500 Rock Road North   Fort Pierce   FL     34945     Leased
Mobile Storage Group
  450 Cox Road   Cocoa   FL     32926-4212     Leased
Mobile Storage Group
  618 Three Sisters Road   Knightdale   NC     27545-8204     Leased
Mobile Storage Group
  3415 US Highway 70 East   Durham   NC     27703-9407     Leased
Mobile Storage Group
  2126 Camden Avenue   Durham   NC     27704     Leased
Mobile Storage Group
  4444 Burlington Road   Greensboro   NC     27405-8621     Leased
Mobile Storage Group
  6312 State Route 128   Miamitown   OH     45041     Leased
Mobile Storage Group
  38421 N. Robert Wilson Road   Gonzales   LA     70737     Leased
Mobile Storage Group
  1517 North Lexington Blvd.   Corpus Christi   TX     78409     Leased
Mobile Storage Group
  2367 East Robinson Avenue   Springdale   AR     72764-5666     Leased
Mobile Storage Group
  636 North 145th East Avenue   Tulsa   OK     74116-2111     Leased

 

 



--------------------------------------------------------------------------------



 



                                                  Owned or Owner/Lessee  
Address   City   State   Zip     Leased
Mobile Storage Group
  1028, 1201 and 1301 S. Lyons Avenue   Sioux Falls   SD     57106     Leased
Mobile Storage Group
  27083 Sundowner Avenue   Tea   SD     57064     Leased
Mobile Storage Group
  1417 East Spruce Street   Mitchell   SD     57301     Leased
Mobile Storage Group
  12300 Stagebarn Trail   Blackhawk   SD     57718     Leased
Mobile Storage Group
  720 Skyline Drive   Laramie   WY     82072     Leased
Mobile Storage Group
  401 6th Street NW   Hillsboro   ND     58045     Leased
Mobile Storage Group
  1621 23rd Street South   Moorehead   MN     56560     Leased
Mobile Storage Group
  3445 County Road 139   Mandan   ND     58554     Leased
Mobile Storage Group
  317 3rd Street NW   Minot   ND     58703     Leased
Mobile Storage Group
  4401 E. Verdick Road   Minot   ND     58703     Leased
Mobile Storage Group
  406 Hartmann Rd   Evans City   PA     16033     Leased
Mobile Storage Group
  989 Worthington Ave   Green Cove Springs   FL     32043     Leased
Mobile Storage Group
  3106 17th Street East   Palmetto   FL     34221-6476     Leased
Mobile Storage Group
  1770 Benchmark Ave   Fort Myers   FL     33905     Leased
Mobile Storage Group
  5899 US Highway 70 W   La Grange   NC     28551-7914     Leased
Mobile Storage Group
  4601 Femrite Drive   Madison   WI     53716-4125     Leased
Mobile Storage Group
  304 Atlas Avenue   Madison   WI     53714     Leased
Mobile Storage Group
  3902 Esplanade   Chico   CA     95973-0200     Leased
Mobile Storage Group
  5858 Westside Rd   Redding   CA     96001     Leased
Mobile Storage Group
  874 S. Lake Drive   Lancaster   SC     29720     Leased
Mobile Storage Group
  1465 East 130th Street   Chicago   IL     60633     Owned
Mobile Storage Group
  2486 W. McKinley Ave   Fresno   CA     93728     Owned
Mobile Storage Group
  15100 San Pedro St.   Gardena   CA     90248     Owned

 

 



--------------------------------------------------------------------------------



 



Schedule 1.01(c)
Locations — United Kingdom

                                          Owned Or Owner/Lessee   Address   City
  State   Zip   Leased
 
                   
Mobile Mini UK Holdings Ltd
  Unit 1, Keystone House, Boundary Road   Loudwater       HP10 9PN UK   Leased
Mobile Mini UK Holdings Ltd
  Plot 1, Arisdale Avenue   South Ockendon       RM15 5SJ UK   Leased
Mobile Mini UK Holdings Ltd
  Unit D3/D4, Greensplott Road Chittening Industrial Est Avonmouth   Briston    
  BS11 OYB UK   Leased
Mobile Mini UK Holdings Ltd
  Brickyard Road, Aldridge   Walsall       WS9 8SR UK   Leased
Mobile Mini UK Holdings Ltd
  Unit 3, Simonswood Ind Est Off Stopgate lane   Kirkby       L33 4YA UK  
Leased
Mobile Mini UK Holdings Ltd
  Acorn Industrial Estate, Unit 3d, Albion Street   Castleford       WF10 1QX UK
  Leased
Mobile Mini UK Holdings Ltd
  Youngs Road, East Mains Ind Est   Broxburn       EH52 5LY UK   Leased

                                          Owned Or Owner/Lessee   Address   City
  State   Zip   Leased
 
                   
Ravenstock MSG Ltd.
  Ravenstock House, 28 Falcon Court, Preston Farm Business Park  
Stockton-on-Tees       TS18 3TX UK   Leased
Ravenstock MSG Ltd.
  Land and Premises Herald Avenue Truimph Trading Estate Speke   Liverpool      
L24 9GG UK   Leased
Ravenstock MSG Ltd.
  Old Transport Depot Philadephia Complex Houghton le Springs   Sunderland      
DH4 4UG UK   Leased
Ravenstock MSG Ltd.
  Land and Buildings On East side of Barnsley Road Newmillerdam   Wakefield    
  WF2 2QW UK   Leased
Ravenstock MSG Ltd.
  Carrington Business Park Manchester Road Carrington   Manchester       M31 4DD
UK   Leased
Ravenstock MSG Ltd.
  Area 38b AutobaseInd. Park Tipton Road Tividale   Birmingham       B69 3AG UK
  Leased
Ravenstock MSG Ltd.
  Clarke Square Captuthall Road Deans Livingstone   Edinburgh       EH54 8SG UK
  Leased

 

 



--------------------------------------------------------------------------------



 



                                          Owned Or Owner/Lessee   Address   City
  State   Zip   Leased
Ravenstock MSG Ltd.
  1 Hallstown Road Ballinderry upper Lisburn   Belfast       BT28 2NE   Leased
Ravenstock MSG Ltd.
  Stanton Works Lows LaneStanton-by-Dale Ilkeston   Nottingham       DE7 4QU UK
  Leased
Ravenstock MSG Ltd.
  Land at Barras Lane Barras Lane Ind Est. Dalston   Carlisle       CA7 7ND UK  
Leased
Ravenstock MSG Ltd.
  Compound Adjacent to Unit 38 Heysham Business Park Middleton Road   Heysham  
    LA3 3PP UK   Leased
Ravenstock MSG Ltd.
  Teesport Commerce Park Dockside Road Southbank   Middlesborough       TS6 6UZ
  Leased
Ravenstock MSG Ltd.
  3 Hornock Road Coatbridge Lanarkshire   Glasgow       ML5 2QA UK   Leased
Ravenstock MSG Ltd.
  Unit 3 Manby Road   Immingham       DN40 3DX UK   Leased
Ravenstock MSG Ltd.
  Woodham Ind Park Creighton Road Woodham Aylesbury   London       HP18 0QE UK  
Leased
Ravenstock MSG Ltd.
  Land and Buildings at Bakers Wharf Millbank St   Southampton       SO14 5QQ  
Leased
Ravenstock MSG Ltd.
  Unit G14 North Road Bridgend Ind. Est.
North Road, Bridgend Ind. Est.   Bridgend       CF31 3TP UK   Leased
Owned *
Ravenstock MSG Ltd.
  Worthy Road Chittening Industrial Est. Avonmouth   Bristol       BS11 0YB UK  
Leased
Ravenstock MSG Ltd.
  Greensplott Road, Chittening Industrial Est. Avonmouth   Bristol       BS11
0YB UK   Leased
Ravenstock MSG Ltd.
  Albion Parade Gravesend Kent   Gravesend       DA12 2RN UK   Leased
Ravenstock MSG Ltd.
  C/0 Peppers Warehousing Blyth Road Calton Forest Worksop Notts   Sheffield    
  S81 0TP UK   Leased
Ravenstock MSG Ltd.
  Riverside Avenue West Manningtree Essex   Manningtree       CO11 1UN UK  
Owned

      *   This is an owned location that is an adjoining piece of property to
another property that Ravenstock MSG Ltd. leases. Together, the two pieces of
property make up the Bridgend location.

 

 



--------------------------------------------------------------------------------



 



Schedule 1.01(d)

Eligible Real Property
Mobile Mini, Inc.

•   3550 Duncanville Rd., Dallas, TX 75236

•   3926 SW 29th St., Oklahoma City, OK 73119

•   4010 S. 36th St., Phoenix, AZ 85040

•   11755 N. Maricopa Industrial Parkway, Maricopa, AZ 85239

•   15100 San Pedro St., Gardena, CA 90248

•   2486 West McKinley Ave, Fresno, CA 93728

 

 



--------------------------------------------------------------------------------



 



Schedule 1.01(e)
Consolidated EBITDA

          Fiscal Quarter of US Company Ending   Consolidated EBITDA  
September 30, 2007
  $ 61,533,000  
December 31, 2007
  $ 63,814,000  
March 31, 2008
  $ 56,141,000  

 

 



--------------------------------------------------------------------------------



 



Schedule 1.01(f)
Consolidated Net Cash Flow

          Fiscal Quarter of US Company Ending   Consolidated Net Cash Flow  
September 30, 2007
  $ 52,028,000  
December 31, 2007
  $ 55,559,000  
March 31, 2008
  $ 50,488,000  

 

 



--------------------------------------------------------------------------------



 



Schedule 1.01(g)
Qualified Derivative Obligations
US Company has an interest rate swap agreement with US Bank.

 

 



--------------------------------------------------------------------------------



 



Schedule 3.01(c)
Existing US Letters of Credit

                 
1. Name of issuing lender
  Bank of America   Bank of America
2. letter of credit number
    3009336     7420584
3. name of the account party
  Mobile Mini Inc.   Mobile Mini Inc.
4. stated amount (in dollars)
  $ 400,000   $ 2,925,000
5. name of beneficiary
  Sentry Insurance A Mutual Company   Liberty Mutual Insurance Company
6. expiry date
  Auto Renew yearly at 2/1   Auto Renew yearly at 2/8
7. standby or trade letter of credit
  Standby   Standby

 

 



--------------------------------------------------------------------------------



 



Schedule 8.01
Organization and Qualification

              Jurisdiction of   Foreign Company   Organization   Qualifications
 
       
Mobile Mini, Inc.
  Delaware   Alabama, Arizona, Arkansas, California, Florida, Georgia, Illinois,
Indiana, Kansas, Kentucky, Louisiana, Maryland, Massachusetts, Michigan,
Minnesota, Missouri, Nevada, New Mexico, New York, North Carolina, Oklahoma,
Oregon, Pennsylvania, South Carolina, Tennessee, Texas, Utah, Vermont, Virginia,
Washington, West Virginia, Wisconsin
 
       
Mobile Mini I, Inc.
  Arizona   Texas
 
       
Delivery Design Systems, Inc.
  Arizona    
 
       
Mobile Mini, LLC
  California    
 
       
Mobile Mini, LLC
  Delaware   Colorado
 
       
Mobile Mini of Ohio, LLC
  Delaware   Ohio
 
       
A Royal Wolf Portable Storage, Inc.
  California    
 
       
Mobile Mini UK Holdings Limited
  England and Wales    
 
       
Mobile Mini Holding, B.V.
  Netherlands    
 
       
Temporary Mobile Storage, Inc.
  California    
 
       
Mobile Mini UK Limited
  England and Wales    
 
       
Box Lease Limited
  England and Wales    
 
       
Mobile Mini B.V.
  Netherlands    
 
       
Cactus Merger Sub, Inc. 1
  Delaware    
 
       
MSG WC Holdings Corp. 1
  Delaware    
 
       
MSG WC Intermediary Corp. 1
  Delaware    
 
       
Mobile Services Group, Inc. 1
  Delaware    

 

 



--------------------------------------------------------------------------------



 



              Jurisdiction of   Foreign Company   Organization   Qualifications
 
       
Mobile Storage Group, Inc.
  Delaware   Alabama, Arkansas, California, Colorado, Florida, Idaho, Illinois,
Indiana, Louisiana, Maine, Massachusetts, Michigan, Minnesota, Missouri, New
Hampshire, New Mexico, New York, North Carolina, North Dakota, Ohio, Oregon,
Pennsylvania, South Carolina, South Dakota, Tennessee, Texas, Virginia,
Washington, West Virginia, Wisconsin, Wyoming
 
       
A Better Mobile Storage Company
  California   Alabama, Arizona, Arkansas, Colorado, Connecticut, Delaware,
Georgia, Idaho, Illinois, Indiana, Kentucky, Louisiana, Maine, Maryland,
Massachusetts, Michigan, Minnesota, Mississippi, Missouri, Nevada, New Jersey,
New York, North Carolina, Ohio, Oklahoma, Oregon, South Carolina, Tennessee,
Texas, Virginia, Washington, Wisconsin, Wyoming
 
       
MSG Investments, Inc.
  California    
 
       
Mobile Storage Group (Texas), L.P.
  Texas    
 
       
Ravenstock MSG Limited
  United Kingdom    
 
       
Ravenstock Tam (Hire) Limited
  United Kingdom    
 
       
Mobile Storage (UK) Limited
  United Kingdom    
 
       
Mobile Storage UK Finance Limited
Partnership
  United Kingdom    
 
       
LIKO Luxembourg International S.a.r.l.
  Luxembourg    

      1   To be merged out of existence in connection with the Transaction with
Mobile Mini, Inc. as the surviving entity.   2   Merged out of existence prior
to closing with Mobile Storage Group, Inc. as surviving corporation.

 

 



--------------------------------------------------------------------------------



 



Schedule 8.04
Capital Structure
The class and the number of authorized and issued Securities of US Company and
each of its Subsidiaries and the record owner of the Securities of the
Subsidiaries are as follows:
US Company:

                      Number of Securities     Number of Securities       Issued
and Outstanding     Authorized but   Class of Securities   (March 31, 2008)    
Unissued  
Common Stock, par value $0.01 per share - 95,000,000
    34,624,743       60,375,257  
Preferred Stock, par value $0.01 per share - 5,000,000
    0       5,000,000  

As of the closing, US Company will increase the number of authorized shares of
preferred stock to 20,000,000 shares, of which 8,555,556 shares will be Series A
Convertible Redeemable Participating Preferred Stock, all 8,555,556 of which
will be issued in connection with the Transactions.
Subsidiaries:

                                  Number of               Number and Class  
Securities           Jurisdiction of   of Securities Issued   Authorized      
Name   Organization   and Outstanding   but Unissued     Record Owner
 
                   
Mobile Mini I, Inc.1
  Arizona   10,000 shares of common stock     990,000     100% Mobile Mini, Inc.
 
                   
Delivery Design Systems, Inc.
  Arizona   10,000 shares of common stock     990,000     100% Mobile Mini, Inc.
 
                   
Mobile Mini, LLC
  California   100% membership interest     N/A     100% Mobile Mini, Inc.
 
                   
Mobile Mini, LLC
  Delaware   100% membership interest     N/A     100% Mobile Mini, Inc.
 
                   
Mobile Mini of Ohio, LLC
  Delaware   100% membership interest     N/A     100% Mobile Mini, Inc.
 
                   
A Royal Wolf Portable Storage, Inc. 2
  California   643,250 shares of common stock     356,750     100% Mobile Mini,
Inc.
 
                   
Temporary Mobile Storage, Inc.
  California   1,500 shares of common stock     998,500     100% A Royal Wolf
Portable Storage Inc.

 

 



--------------------------------------------------------------------------------



 



                                  Number of               Number and Class  
Securities           Jurisdiction of   of Securities Issued   Authorized      
Name   Organization   and Outstanding   but Unissued     Record Owner
 
                   
Mobile Mini UK Holdings Limited 3
  England and Wales   100 ordinary shares     900     100% Mobile Mini, Inc.
 
                   
Mobile Mini UK Limited 4
  England and Wales   60,000 ordinary shares     40,000     100% Mobile Mini, UK
Holdings Limited
 
                   
Box Lease Limited
  England and Wales   2 ordinary shares     9,998     100% Mobile Mini, UK
Limited
 
                   
Mobile Mini Holding B.V.
  Netherlands   180 ordinary shares     720     100% Mobile Mini, Inc.
 
                   
Mobile Mini B.V. 5
  Netherlands   18 ordinary shares     72     100% Mobile Mini, Holding B.V.
 
                   
Mobile Storage Group, Inc.
  Delaware   100 common shares     0     100% Mobile Mini, Inc.
 
                   
MSG Investments, Inc.
  California   10,000 common shares     0     100% Mobile Storage Group, Inc.
 
                   
A Better Mobile Storage Company
  California   1,000 common shares     0     100% Mobile Storage Group, Inc.
 
                   
Mobile Storage Group (Texas), L.P.
  Texas   100% membership interest     N/A     99% Mobile Storage Group, Inc.;
1% MSG Investments, Inc.
 
                   
Ravenstock MSG Limited
  United Kingdom   601,100 ordinary shares 0 preferred shares     398,900
10,000,000     100% Mobile Storage Group, Inc.
 
                   
Ravenstock Tam (Hire) Limited
  United Kingdom   10,550 ordinary shares     0     100% Ravenstock MSG Limited
 
                   
Mobile Storage (U.K.) Limited
  United Kingdom   100 ordinary shares 6,000,000 preferred shares     999,900
4,000,000     100% Ravenstock MSG Limited
 
                   
Mobile Storage UK Finance Limited Partnership
  United Kingdom   100% membership interest     N/A     99%. MSG Investments,
Inc.; 1% Mobile Storage Group, Inc.

 

 



--------------------------------------------------------------------------------



 



                                  Number of               Number and Class  
Securities           Jurisdiction of   of Securities Issued   Authorized      
Name   Organization   and Outstanding   but Unissued     Record Owner
 
                   
LIKO Luxembour International s.a.r.L.
  Luxembourg   160 ordinary shares     0     100% Mobile Storage UK Finance
Limited Partnership

      1)   Surviving company of 6/29/07 merger of Mobile Mini I, Inc. and Mobile
Mini Holdings, Inc.   2)   Formerly Triton Mobile Storage, Inc., which was
formerly International Equipment Marketing, Inc.   3)   Formerly Lampgrass
Limited   4)   Formerly Royalwolf Trading UK Limited   5)   Formerly RoyalWolf
Containers B.V.

The following agreements are binding upon the Company’s or other Credit Party’s
partners, members or shareholders:

•   There are no corporate or joint venture relationships.

•   Stockholders Agreement, dated as of  _____, 2008, by and among US Company
and the Stockholders signatory thereto.

•   Pledge Agreement, dated as of June  _____, 2008, by and among US Company and
any other pledgors thereto and Deutsche Bank AG New York Branch.

•   Charge over Shares, dated as of  _____, 2008, by Mobile Storage Group, Inc.
as Chargor in favour of Deutsche Bank AG New York Branch as Collateral Agent.

 

 



--------------------------------------------------------------------------------



 



Schedule 8.05

Names

                      Jurisdiction of   Organizational Company   Type of
Organization   Organization   ID Number
 
           
Mobile Mini, Inc
  Corporation   Delaware   2344770
 
           
Mobile Mini I, Inc.
  Corporation   Arizona   0714383-3
 
           
Delivery Design Systems, Inc.
  Corporation   Arizona   0233254-4
 
           
Mobile Mini, LLC
  Limited Liability Company   California   200121110118
 
           
Mobile Mini, LLC
  Limited Liability Company   Delaware   3435256
 
           
Mobile Mini of Ohio, LLC
  Limited Liability Company   Delaware   3459888
 
           
A Royal Wolf Portable Storage, Inc.
  Corporation   California   C1197982
 
           
Mobile Mini UK Holdings Limited
  Limited Liability Company   England and Wales   5749804
 
           
Mobile Mini Holding, B.V.
  Private Company with Limited Liability   Netherlands   24394505
 
           
Temporary Mobile Storage, Inc.
  Corporation   California   C1511337
 
           
Mobile Mini UK Limited
  Limited Liability Company   England and Wales   02868423
 
           
Box Lease Limited
  Limited Liability Company   England and Wales   02899468
 
           
Mobile Mini B.V.
  Private Company with Limited Liability   Netherlands   2431880
 
           
Cactus Merger Sub, Inc. 1
  Corporation   Delaware   4507131
 
           
MSG WC Holdings Corp. 2
  Corporation   Delaware   4162440
 
           
MSG WC Intermediary Co. 2
  Corporation   Delaware   4189808
 
           
Mobile Services Group, Inc. 2
  Corporation   Delaware   3497790
 
           
Mobile Storage Group, Inc.
  Corporation   Delaware   3768960
 
           
A Better Mobile Storage Company
  Corporation   California   C2468871
 
           
MSG Investments, Inc.
  Corporation   California   C2400028
 
           
Mobile Storage Group (Texas), L.P.
  Limited Partnership   Texas   800128190

 

 



--------------------------------------------------------------------------------



 



                      Jurisdiction of   Organizational Company   Type of
Organization   Organization   ID Number
 
           
Port-A-Storage, Inc. 3
  Corporation   California   C1627976
 
           
Stephens Storage, Inc. 3
  Corporation   California   C1877888
 
           
Tote-A-Shed, Inc. 3
  Corporation   California   C1230528
 
           
Ravenstock MSG Limited
  Limited Liability Company   United Kingdom   4283040
 
           
Ravenstock Tam (Hire) Limited
  Limited Liability Company   United Kingdom   1214155
 
           
Mobile Storage (UK) Limited
  Limited Liability Company   United Kingdom   3836369
 
           
Mobile Storage UK Finance Limited Partnership
  Limited Partnership   United Kingdom   LP7829
 
           
LIKO Luxembourg International S.a.r.l.
  Limited Liability Company   Luxembourg   82639

      1   To be merged out of existence at closing with MSG WC Holdings Corp. as
surviving corporation.   2   To be merged out of existence at closing with
Mobile Mini, Inc. as surviving corporation.   3   Merged out of existence prior
to closing with Mobile Storage Group, Inc. as surviving corporation.

Mobile Mini I, Inc. is the surviving company of 6/29/07 merger of Mobile Mini I,
Inc. and Mobile Mini Holdings, Inc.
A Royal Wolf Portable Storage, Inc. was formerly Triton Mobile Storage, Inc.,
which was formerly International Equipment Marketing, Inc.
Mobile Mini UK Holdings Limited was formerly Lampgrass Limited.
Mobile Mini UK Limited was formerly Royalwolf Trading UK Limited.
Mobile Mini B.V. was formerly RoyalWolf Containers B.V.

 

 



--------------------------------------------------------------------------------



 



Schedule 8.06
Business Locations

     
Chief Executive Office:
  7420 S Kyrene Rd, Tempe, AZ 85283 for each US Credit Party
 
   
UK:
  Unit 1, Keystone House, Boundary Road, Loudwater, Bucks, HP10 9PN for UK
Credit Parties
 
   
Netherlands:
  Theemsweg 34, 3197 KM Rotterdam-Botlek, Havennummer 5117, NL for Dutch Credit
Parties

                                                  Owned Or Company   Address  
City   State   Zip     Leased
 
                       
Mobile Mini, Inc
  11755 N. Maricopa Ind. Pkwy   Maricopa   AZ     85239     Owned
Mobile Mini, Inc
  4010 S. 36th Street   Phoenix   AZ     85040     Owned
Mobile Mini, Inc
  1485 W. Glenn Street   Tucson   AZ     85705     Leased
Mobile Mini, Inc
  7508 MacArthur Dr   North Little Rock   AR     85705     Leased
Mobile Mini, Inc
  16590 Gator Rd   Ft. Myers   FL     33912     Leased
Mobile Mini, Inc
  8825 Moncrief/Dinsmore Rd   Jacksonville   FL     32219     Leased
Mobile Mini, Inc
  5900 SW 202nd Ave   Pembroke Pines   FL     33332     Leased
Mobile Mini, Inc
  11622 Boggy Creek Rd   Orlando   FL     32824     Leased
Mobile Mini, Inc
  8791 Paul Starr Dr   Pensacola   FL     32514     Leased
Mobile Mini, Inc
  4004 S 50th Street   Tampa   FL     33619     Leased
Mobile Mini, Inc
  1985 Rock Chapel Rd   Lithonia   GA     30058     Leased
Mobile Mini, Inc
  12658 S Winchester   Calumet Park   IL     60827     Leased
Mobile Mini, Inc
  2104 W Epler Ave   Indianapolis   IN     46217     Leased
Mobile Mini, Inc
  352 S 62nd St   Kansas City   KS     66111     Leased
Mobile Mini, Inc
  2888 N Mead St   Wichita   KS     67219     Leased
Mobile Mini, Inc
  2710 Millers Lane   Louisville   KY     40216     Leased
Mobile Mini, Inc
  39047 Cleastor Rd   Prairieville   LA     70769     Leased
Mobile Mini, Inc
  4254 N Point Rd., Ste 106   Baltimore   MD     21222     Leased
Mobile Mini, Inc
  40 Meadowbrook Rd   Brockton   MA     2301     Leased
Mobile Mini, Inc
  21900 Hoover Rd   Warren   MI     48089     Leased
Mobile Mini, Inc
  21044 Chippendale Court   Farmington   MN     55024     Leased
Mobile Mini, Inc
  4006 N Broadway   St Louis   MO     63147     Leased
Mobile Mini, Inc
  4880 E Carey Ave   Las Vegas   NV     89115     Leased

 

 



--------------------------------------------------------------------------------



 



                                                  Owned Or Company   Address  
City   State   Zip     Leased
Mobile Mini, Inc
  5328 Edith Blvd. NE   Albuquerque   NM     87107     Leased
Mobile Mini, Inc
  2222 Oriskany Street W, Ste 3   Utica   NY     13502     Leased
Mobile Mini, Inc
  7121 Statesville Rd   Charlotte   NC     28269     Leased
Mobile Mini, Inc
  2231 Wendell Rd   Wendell   NC     27591     Leased
Mobile Mini, Inc
  871 Buckeye Park Rd   Columbus   OH     43207     Leased
Mobile Mini, Inc
  3926 SW 29th Street   Oklahoma City   OK     73119     Owned
Mobile Mini, Inc
  12044 E Pine Street   Tulsa   OK     74116     Leased
Mobile Mini, Inc
  5940 NE Cully Blvd   Portland   OR     97218     Leased
Mobile Mini, Inc
  225-A Lincoln Hwy., Ste 180   Fairless Hills   PA     19030     Leased
Mobile Mini, Inc
  981 Steen Rd   Bridgeville   PA     15017     Leased
Mobile Mini, Inc
  1139 Walter Price St.   Cayce   SC     29033     Leased
Mobile Mini, Inc
  1742 Transport Lane   Knoxville   TN     37924     Leased
Mobile Mini, Inc
  5553 Hickory Hill Rd.   Memphis   TN     38141     Leased
Mobile Mini, Inc
  221 Molly Walton Dr   Hendersonville   TN     37075     Leased
Mobile Mini, Inc
  95 North 700 West, Suite E   North Salt Lake City   UT     84054     Leased
Mobile Mini, Inc
  51B Minister Brook Rd   Worcester   VT     5682     Leased
Mobile Mini, Inc
  105 Ashcake Rd   Ashland   VA     23005     Leased
Mobile Mini, Inc
  21818 76th Drive SE   Woodinville   WA     98072     Leased
Mobile Mini, Inc
  5223 S. 9th Street   Milwaukee   WI     53221     Leased
Mobile Mini, Inc
  7643 Queen’s Lane   Chatham   ONTARIO   N7M 5J5 CN     Leased
Mobile Mini, Inc
  30 Newbridge Rd, Unit #2   Toronto   ONTARIO   M8Z2L7 CN     Leased
Mobile Mini, Inc
  30752 South Fraser Way   Abbotsford   BC   V2T 6L4 CN     Leased
 
                       
 
  European Locations                    
Mobile Mini UK Holdings Ltd.
  Unit 1, Keystone House, Boundary Road   Loudwater       HP10 9PN UK     Leased
Mobile Mini UK Holdings Ltd.
  Plot 1, Arisdale Avenue   South Ockendon       RM15 5SJ UK     Leased
Mobile Mini UK Holdings Ltd.
  Unit D3/D4, Greensplott Road                   Leased
 
  Chittening Industrial Estate Avonmouth   Bristol       BS11 OYB UK     Leased
Mobile Mini UK Holdings Ltd.
  Brickyard Road, Aldridge   Walsall       WS9 8SR UK     Leased
Mobile Mini UK Holdings Ltd.
  Unit 3, Simonswood Ind Est                   Leased
 
  Off Stopgate lane   Kirkby       L33 4YA UK     Leased

 

 



--------------------------------------------------------------------------------



 



                                                  Owned Or Company   Address  
City   State   Zip     Leased
Mobile Mini UK Holdings Ltd.
  Acorn Industrial Estate                   Leased
 
  Unit 3d, Albion Street   Castleford       WF10 1QX UK     Leased
Mobile Mini, Inc
  Youngs Road, East Mains Ind Est   Broxburn       EH52 5LY UK     Leased
Mobile Mini B.V.
  Themsweg 34   3197 KM Rotterdam-Botlek   Havennummer   5117 NL     Leased
 
                       
Mobile Mini I, Inc
  601 N Red Bud Lane   Round Rock   TX     78665     Leased
Mobile Mini I, Inc
  18780 IH 35 North, Suite 8   Schertz   TX     78154     Leased
Mobile Mini I, Inc
  8421 Up River Rd   Corpus Christi   TX     78409     Leased
Mobile Mini I, Inc
  3550 Duncanville Rd   Dallas   TX     75236     Owned
Mobile Mini I, Inc
  11150 Gateway E, Suite A/B   El Paso   TX     79927     Leased
Mobile Mini I, Inc
  1140 Blue Mound Rd. West, Ste 105   Haslet   TX     76052     Leased
Mobile Mini I, Inc
  5930 Winfield Rd   Houston   TX     77050     Leased
Mobile Mini I, Inc
  9800 West Expressway 83   Harlingen   TX     78552     Leased
 
                       
Mobile Mini, LLC (California)
  12345 Crosthwaite Circle   Poway   CA     92064     Leased
Mobile Mini, LLC (California)
  5250 N Barcus Ave   Fresno   CA     93722     Leased
Mobile Mini, LLC (California)
  23422 Clawiter Rd   Hayward   CA     94545     Leased
Mobile Mini, LLC (California)
  16351 S. McKinley Ave   Lathrop   CA     95330     Leased
Mobile Mini, LLC (California)
  2660 N. Locust Ave   Rialto   CA     92377     Leased
Mobile Mini, LLC (Delaware)
  2905 Capital Dr   Colorado Springs   CO     80915     Leased
Mobile Mini, LLC (Delaware)
  5300 Eudora Street   Commerce City   CO     80022     Leased

 

 



--------------------------------------------------------------------------------



 



Within the past year, Mobile Mini UK Limited has had a prior address at Suite A,
10 Penn Road, Beaconsfield, Bucks, HP9 2LH.

                                                  Owned or Owner/Lessee  
Address   City   State   Zip     Leased
Mobile Storage Group
  7590 N. Glenoaks Blvd.   Burbank   CA     91504     Leased
Mobile Storage Group
  700 N. Brand Blvd., Suite 1000   Glendale   CA     91203     Leased
Mobile Storage Group
  3000 Dundee Road, Suite 306   Northbrook   IL     60062-2434     Leased
Mobile Storage Group
  4188 S. 300 W.   Murray   UT     84107-1413     Leased
Mobile Storage Group
  1108 West 200 South   Lindon   UT     84042     Leased
Mobile Storage Group
  135 South 1200 West   Lindon   UT     84042     Leased
Mobile Storage Group
  85 5th Avenue   Milton   WA     98354-9743     Leased
Mobile Storage Group
  14425 Arville Street   Las Vegas   NV     89124     Leased
Mobile Storage Group
  1744 Industrial Road   Bullhead City   AZ     86442     Leased
Mobile Storage Group
  1700 Neptune Dr.   San Leandro   CA     94577     Leased
Mobile Storage Group
  801 Roth Road   French Camp   CA     95231-9777     Leased
Mobile Storage Group
  637 Abbott Street   Salinas   CA     93901     Leased
Mobile Storage Group
  470 Caletti Avenue   Windsor   CA     95492     Leased
Mobile Storage Group
  6384 Monterey Road   Paso Robles   CA     93446     Leased
Mobile Storage Group
  2400 Roosevelt Ave.   South Plainfield   NJ     07080-1468     Leased
Mobile Storage Group
  499 Hollywood Ave.   South Plainfield   NJ     07080     Leased
Mobile Storage Group
  505 Blue Ball Rd., Bldg 125   Elkton   MD     21921     Leased
Mobile Storage Group
  701 Pittman Road   Baltimore   MD     21226-1721     Leased
Mobile Storage Group
  4801 Belle Grove Road   Baltimore   MD     21225     Leased
Mobile Storage Group
  6401 E. 30th Street   Indianapolis   IN     46219-1006     Leased
Mobile Storage Group
  11042 Southwest US Highway 287   Rhome   TX     76078     Leased
Mobile Storage Group
  3711 Oates Rd.   Houston   TX     77013-4103     Leased
Mobile Storage Group
  555 West Freeway   Vidor   TX     77662     Leased
Mobile Storage Group
  12905 NW 32nd Ave.   Opa Locka   FL     33054     Leased
Mobile Storage Group
  3121 N.W. 131 St.   Opa Locka   FL     33054     Leased

 

 



--------------------------------------------------------------------------------



 



                                                  Owned or Owner/Lessee  
Address   City   State   Zip     Leased
Mobile Storage Group
  171A Riverside Road   Newark   OH     43055     Leased
Mobile Storage Group
  8045 Dawnwood Avenue NE   Canton   OH     44652     Leased
Mobile Storage Group
  361 Highway 183   Piedmont   SC     29673-7333     Leased
Mobile Storage Group
  2570 Campbell Boulevard   Ellenwood   GA     30294     Leased
Mobile Storage Group
  16328 N IH 35   Austin   TX     78728-2503     Leased
Mobile Storage Group
  16328 N IH 35   Austin   TX     78728-2503     Leased
Mobile Storage Group
  7401 South I-35   Belton   TX     76513-8020     Leased
Mobile Storage Group
  220 Piper Lane   Alabaster   AL     35007     Leased
Mobile Storage Group
  800 West Bay Bridge   Prichard   AL     36610     Leased
Mobile Storage Group
  640 Escondido Avenue #116   Vista   CA     92083     Leased
Mobile Storage Group
  545 E. Mission Road   San Marcos   CA     92069     Leased
Mobile Storage Group
  1163 La Media Road   San Diego   CA     92154     Leased
Mobile Storage Group
  2010 Stonehurst Ave.   Rialto   CA     92377-8515     Leased
Mobile Storage Group
  48050 Harrison Street   Coachella   CA     92236     Leased
Mobile Storage Group
  3 Palmetto Court   Gaston   SC     29053-8506     Leased
Mobile Storage Group
  3032 Caterpillar Lane   Florence   SC     29506-8109     Leased
Mobile Storage Group
  510 National Avenue   Augusta   GA     30901-3840     Leased
Mobile Storage Group
  108 Newburyport Turnpike   Newbury   MA     01951-1606     Leased
Mobile Storage Group
  4211 Georgia Ave.   Nashville   TN     37209-2357     Leased
Mobile Storage Group
  707 44th Avenue North   Nashville   TN     37209     Leased
Mobile Storage Group
  2699 Waterlevel Highway   Cleveland   TN     37323     Leased
Mobile Storage Group
  3211 S. 43rd Avenue   Phoenix   AZ     85009-6048     Leased
Mobile Storage Group
  3005 E. Benson Hwy   Tucson   AZ     85706-1711     Leased
Mobile Storage Group
  13301 Great Coastal Drive   Chester   VA     23836     Leased
Mobile Storage Group
  14741 Montana Ave.   El Paso   TX     79938-7245     Leased
Mobile Storage Group
  11020 Hwy. 69 N   Tyler   TX     75706     Leased
Mobile Storage Group
  4110 South First Street   Lufkin   TX     75901-7316     Leased
Mobile Storage Group
  3703 Gillespie Street   Fayetteville   NC     28306-9050     Leased
Mobile Storage Group
  114 Gulfstream Road   Savannah   GA     31408-9680     Leased
Mobile Storage Group
  7101 Bryhawke Circle   North Charleston   SC     29418-3330     Leased
Mobile Storage Group
  3236 Landmark Drive, Suite 119   North Charleston   SC     29418     Leased
Mobile Storage Group
  14120 South Meridian   Oklahoma City   OK     73173     Leased
 
  14140 South Meridian                    
 
  14401 South Meridian                    

 

 



--------------------------------------------------------------------------------



 



                                                  Owned or Owner/Lessee  
Address   City   State   Zip     Leased
Mobile Storage Group
  3131 S.E. Loop 410   San Antonio   TX     78222-3100     Leased
Mobile Storage Group
  3801 118th Ave. North   Clearwater   FL     33762     Leased
Mobile Storage Group
  1015 Old York Road   Etters   PA     17319     Leased
Mobile Storage Group
  1000 Union St   Taylor   PA     18517-1607     Leased
Mobile Storage Group
  8160 Junipero Street   Sacramento   CA     95828     Leased
Mobile Storage Group
  1388 Glendale Avenue   Sparks   NV     89431     Leased
Mobile Storage Group
  2701 S Highway 99   Stockton   CA     95215     Leased
Mobile Storage Group
  348 Phelan Avenue   San Jose   CA     95112     Leased
Mobile Storage Group
  1102 Ferry Avenue   Camden   NJ     08104     Leased
Mobile Storage Group
  3213 Gibson Street   Bakersfield   CA     93308-5208     Leased
Mobile Storage Group
  42207 3rd Street East   Lancaster   CA     93535-5314     Leased
Mobile Storage Group
  42159 3rd Street East   Lancaster   CA     93535-5316     Leased
Mobile Storage Group
  5001 West Bethany Road   North Little Rock   AR     72117     Leased
Mobile Storage Group
  5783 Central Ave.   Hot Springs   AR     71913     Leased
Mobile Storage Group
  2900 E. Airport Fwy   Irving   TX     75062     Leased
Mobile Storage Group
  3409 McCarty Dr.   Houston   TX     77029     Leased
Mobile Storage Group
  6816 West I-40   Oklahoma City   OK     73128     Leased
Mobile Storage Group
  1158 Jericho Turnpike   Commack   NY     11725-3003     Leased
Mobile Storage Group
  6601 East US Highway 40   Kansas City   MO     64129     Leased
Mobile Storage Group
  4800 Bulwer Avenue   St. Louis   MO     63147     Leased
Mobile Storage Group
  6810 Prescott Avenue   St. Louis   MO     63147     Leased
Mobile Storage Group
  103 Kennedy Road   Fergus Falls   MN     56537     Leased
Mobile Storage Group
  630 30th Avenue   MINNEAPOLIS   MN     55418     Leased
Mobile Storage Group
  20050 75th Avenue North   HAMEL   MN     55340-9459     Leased
Mobile Storage Group
  2077 Ronald Avenue   WHITE BEAR LAKE   MN     55110     Leased
Mobile Storage Group
  1727 Cleveland Avenue, S.W.   Roanoke   VA     24016-3133     Leased
Mobile Storage Group
  2141 Patterson Avenue SW   Roanoke   VA     24016-3133     Leased
Mobile Storage Group
  2817 Bill Wright Road   Jefferson   GA     30549     Leased
Mobile Storage Group
  6400 Colorado Boulevard   Commerce City   CO     80022-2216     Leased
Mobile Storage Group
  22445-22449 Groesbeck Highway   Warren   MI     48089     Leased

 

 



--------------------------------------------------------------------------------



 



                                                  Owned or Owner/Lessee  
Address   City   State   Zip     Leased
Mobile Storage Group
  11 Thompson’s Point   Portland   ME     04102     Leased
Mobile Storage Group
  11 Thompson’s Point   Portland   ME     04101-1914     Leased
Mobile Storage Group
  265 George Washington Highway   Smithfield   RI     02917     Leased
Mobile Storage Group
  6731 Linwood Avenue   Shreveport   LA     71106-2623     Leased
Mobile Storage Group
  500 Rock Road North   Fort Pierce   FL     34945     Leased
Mobile Storage Group
  450 Cox Road   Cocoa   FL     32926-4212     Leased
Mobile Storage Group
  618 Three Sisters Road   Knightdale   NC     27545-8204     Leased
Mobile Storage Group
  3415 US Highway 70 East   Durham   NC     27703-9407     Leased
Mobile Storage Group
  2126 Camden Avenue   Durham   NC     27704     Leased
Mobile Storage Group
  4444 Burlington Road   Greensboro   NC     27405-8621     Leased
Mobile Storage Group
  6312 State Route 128   Miamitown   OH     45041     Leased
Mobile Storage Group
  38421 N. Robert Wilson Road   Gonzales   LA     70737     Leased
Mobile Storage Group
  1517 North Lexington Blvd.   Corpus Christi   TX     78409     Leased
Mobile Storage Group
  2367 East Robinson Avenue   Springdale   AR     72764-5666     Leased
Mobile Storage Group
  636 North 145th East Avenue   Tulsa   OK     74116-2111     Leased
Mobile Storage Group
  1028, 1201 and 1301 S. Lyons Avenue   Sioux Falls   SD     57106     Leased
Mobile Storage Group
  27083 Sundowner Avenue   Tea   SD     57064     Leased
Mobile Storage Group
  1417 East Spruce Street   Mitchell   SD     57301     Leased
Mobile Storage Group
  12300 Stagebarn Trail   Blackhawk   SD     57718     Leased
Mobile Storage Group
  720 Skyline Drive   Laramie   WY     82072     Leased
Mobile Storage Group
  401 6th Street NW   Hillsboro   ND     58045     Leased
Mobile Storage Group
  1621 23rd Street South   Moorehead   MN     56560     Leased
Mobile Storage Group
  3445 County Road 139   Mandan   ND     58554     Leased
Mobile Storage Group
  317 3rd Street NW   Minot   ND     58703     Leased
Mobile Storage Group
  4401 E. Verdick Road   Minot   ND     58703     Leased
Mobile Storage Group
  406 Hartmann Rd   Evans City   PA     16033     Leased
Mobile Storage Group
  989 Worthington Ave   Green Cove Springs   FL     32043     Leased
Mobile Storage Group
  3106 17th Street East   Palmetto   FL     34221-6476     Leased
Mobile Storage Group
  1770 Benchmark Ave   Fort Myers   FL     33905     Leased
Mobile Storage Group
  5899 US Highway 70 W   La Grange   NC     28551-7914     Leased
Mobile Storage Group
  4601 Femrite Drive   Madison   WI     53716-4125     Leased
Mobile Storage Group
  304 Atlas Avenue   Madison   WI     53714     Leased

 

 



--------------------------------------------------------------------------------



 



                                                  Owned or Owner/Lessee  
Address   City   State   Zip     Leased
Mobile Storage Group
  3902 Esplanade   Chico   CA     95973-0200     Leased
Mobile Storage Group
  5858 Westside Rd   Redding   CA     96001     Leased
Mobile Storage Group
  874 S. Lake Drive   Lancaster   SC     29720     Leased
Mobile Storage Group
  1465 East 130th Street   Chicago   IL     60633     Owned
Mobile Storage Group
  2486 W. McKinley Ave   Fresno   CA     93728     Owned
Mobile Storage Group
  15100 San Pedro St.   Gardena   CA     90248     Owned

                                          Owned Or Owner/Lessee   Address   City
  State   Zip   Leased
Ravenstock MSG Ltd.
  Ravenstock House, 28 Falcon Court, Preston Farm Business Park  
Stockton-on-Tees       TS18 3TX UK   Leased
Ravenstock MSG Ltd.
  Land and Premises Herald Avenue Truimph Trading Estate Speke   Liverpool      
L24 9GG UK   Leased
Ravenstock MSG Ltd.
  Old Transport Depot Philadephia Complex Houghton le Springs   Sunderland      
DH4 4UG UK   Leased
Ravenstock MSG Ltd.
  Land and Buildings On East side of Barnsley Road Newmillerdam   Wakefield    
  WF2 2QW UK   Leased
Ravenstock MSG Ltd.
  Carrington Business park Manchester Road Carrington   Manchester       M31 4DD
UK   Leased
Ravenstock MSG Ltd.
  Area 38b AutobaseInd. Park Tipton Road Tividale   Birmingham       B69 3AG UK
  Leased
Ravenstock MSG Ltd.
  Clarke Square Captuthall Road Deans Livingstone   Edinburgh       EH54 8SG UK
  Leased
Ravenstock MSG Ltd.
  1 Hallstown Road Ballinderry upper Lisburn   Belfast       BT28 2NE   Leased
Ravenstock MSG Ltd.
  Stanton Works Lows LaneStanton-by-Dale Ilkeston   Nottingham       DE7 4QU UK
  Leased
Ravenstock MSG Ltd.
  Land at Barras Lane Barras Lane Ind Est. Dalston   Carlisle       CA7 7ND UK  
Leased
Ravenstock MSG Ltd.
  Compound Adjacent to Unit 38 Heysham Business Park Middleton Road   Heysham  
    LA3 3PP UK   Leased
Ravenstock MSG Ltd.
  Teesport Commerce Park Dockside Road Southbank   Middlesborough       TS6 6UZ
  Leased

 

 



--------------------------------------------------------------------------------



 



                                          Owned Or Owner/Lessee   Address   City
  State   Zip   Leased
Ravenstock MSG Ltd.
  3 Hornock Road Coatbridge Lanarkshire   Glasgow       ML5 2QA UK   Leased
Ravenstock MSG Ltd.
  Unit 3 Manby Road   Immingham       DN40 3DX UK   Leased
Ravenstock MSG Ltd.
  Woodham Ind Park Creighton Road Woodham Aylesbury   London       HP18 0QE UK  
Leased
Ravenstock MSG Ltd.
  Land and Buildings at Bakers Wharf Millbank St   Southampton       SO14 5QQ  
Leased
Ravenstock MSG Ltd.
  Unit G14 North Road Bridgend Ind. Est.
North Road, Bridgend Ind. Est.   Bridgend       CF31 3TP UK   Leased Owned *
Ravenstock MSG Ltd.
  Worthy Road Chittening Industrial Est.
Avonmouth
Greensplott Road Chittening Industrial Est.
Avonmouth   Bristol       BS11 0YB UK   Leased
Ravenstock MSG Ltd.
  Albion Parade Gravesend Kent   Gravesend       DA12 2RN UK   Leased
Ravenstock MSG Ltd.
  C/0 Peppers Warehousing Blyth Road Calton Forest Worksop Notts   Sheffield    
  S81 0TP UK   Leased
Ravenstock MSG Ltd.
  Riverside Avenue West Manningtree Essex   Manningtree       CO11 1UN UK  
Owned

 

 



--------------------------------------------------------------------------------



 



Schedule 8.12
Surety Obligations

                                         
104024534
  Mobile Mini, Inc.   Pennsylvania Turnpike CoUS Companyssion, Credit and
Collections Manager   $ 3,000.00     PA Toll Charge Bond   04/10/08   04/10/09  
Travelers Casualty and Surety Company of America   $ 100.00  
104120445
  Mobile Mini, Inc.   Department of Building and Fire Safety Office of
Administration   $ 25,000.00     Motor Vehicle-Mobile Home Dealer License Bond:
D-10 Dealer of Factory Built Buildings   10/15/07   10/15/08   Travelers
Casualty and Surety Company of America   $ 250.00  
104120446
  Mobile Mini, Inc.   State of AZ, Motor Vehicle Division   $ 10,000.00     AZ
Manufactured Housing License Bond: M-9A Manufacturer of Factory-Built Buildings
  10/15/07   10/15/08   Travelers Casualty and Surety Company of America   $
100.00  
104120448
  Mobile Mini-Tulsa   State of OK, Dept. of Public Safety, Size & Weight Permit
Division   $ 5,000.00     Excess Size & Weight Permit Bond   10/29/07   10/29/08
  Travelers Casualty and Surety Company of America   $ 100.00  
104120454
  Mobile Mini, Inc.   State of Oklahoma, Dept. of Public Safety, Size & Weight
Permit Division   $ 5,000.00     Excess Size & Weight Permit bond   11/08/07  
11/08/08   Travelers Casualty and Surety Company of America   $ 100.00  
104120474
  Mobile Mini, Inc.   State of Arizona, Department of Transportation Motor
Vehicle Division   $ 25,000.00     AZ Motor Vehicle Dealer License Bond  
12/31/07   12/31/08   Travelers Casualty and Surety Company of America   $
250.00  
104194262
  Mobile Mini of Ohio, LLC   State of Ohio, Department of Transportation   $
200,000.00     Excess Loads Over State Highways Permit Bond   01/22/08  
01/22/09   Travelers Casualty and Surety Company of America   $ 2,000.00  

 

 



--------------------------------------------------------------------------------



 



                                         
104194263
  Mobile Mini, Inc.   State of AZ, Motor Vehicle Division   $ 3,000.00     IFTA
(Fuel Tax) Bond   01/07/08   01/07/09   Travelers Casualty and Surety Company of
America   $ 100.00  
104194278
  Mobile Mini, Inc.   State of NM   $ 5,000.00     Modular Structures
License/Permit Bond   03/07/08   03/07/09   Travelers Casualty and Surety
Company of America   $ 100.00  
104194288
  Mobile Mini of Ohio, LLC   West Virginia Division of Highways, Finance
Division   $ 4,000.00     Permit to haul, transport and move weights & oversize
vehicles   01/23/08   01/23/09   Travelers Casualty and Surety Company of
America   $ 100.00  
104260816
  Mobile Mini, Inc.   State of Arkansas   $ 1,000.00     Excess Weight/Size
Permit Bond   05/24/08   05/24/09   Travelers Casualty and Surety Company of
America   $ 100.00  
104285594
  Craig Nelson   State of California   $ 20,000.00     CA Auctioneer Bond  
06/07/06   06/07/08   Travelers Casualty and Surety Company of America   $
370.00  
104285597
  David Lopez   State of California   $ 20,000.00     CA Auctioneer Bond  
09/14/06   09/14/08   Travelers Casualty and Surety Company of America   $
350.00  
104367383
  Mobile Mini, Inc.   State of New Mexico, Regulation & Licensing Department,
Construction Industries Division   $ 20,000.00     Modular Structure
Certification Bond   09/09/07   09/09/08   Travelers Casualty and Surety Company
of America   $ 200.00  
104502832
  Mobile Mini, Incorporated   State of Tennessee, Department of Commerce and
Insurance   $ 100,000.00     Manufacturer of Modular Building Units Surety Bond
  06/30/08   06/30/09   Travelers Casualty and Surety Company of America   $
1,000.00  

 

 



--------------------------------------------------------------------------------



 



                                         
104502835
  Mobile Mini, Incorporated   State of Tennessee, Department of Commerce and
Insurance   $ 25,000.00     Installer of Modular Building Units Bond   06/30/08
  06/30/09   Travelers Casualty and Surety Company of America   $ 250.00  
104502836
  Mobile Mini, Incorporated   State of Tennessee, Department of Commerce and
Insurance   $ 50,000.00     Dealer of Modular Building Units Bond   06/30/08  
06/30/09   Travelers Casualty and Surety Company of America   $ 500.00  
104502837
  Mobile Mini, Incorporated   State of Tennessee, Department of Commerce and
Insurance   $ 25,000.00     Installer of Modular Building Units Bond   06/30/08
  06/30/09   Travelers Casualty and Surety Company of America   $ 250.00  
104502838
  Mobile Mini, Incorporated   State of Tennessee, Department of Commerce and
Insurance   $ 50,000.00     Dealer of Modular Building Units Bond   06/30/08  
06/30/09   Travelers Casualty and Surety Company of America   $ 500.00  
104502839
  Mobile Mini, Incorporated   State of Tennessee, Department of Commerce and
Insurance   $ 25,000.00     Installer of Modular Building Units Bond   06/30/08
  06/30/09   Travelers Casualty and Surety Company of America   $ 250.00  
104502840
  Mobile Mini, Incorporated   State of Tennessee, Department of Commerce and
Insurance   $ 50,000.00     Dealer of Modular Building Units Bond   06/30/08  
06/30/09   Travelers Casualty and Surety Company of America   $ 500.00  
104531439
  Dennis D’Assis   People of the State of California   $ 20,000.00    
Auctioneer Bond   08/23/07   08/23/09   Travelers Casualty and Surety Company of
America   $ 400.00  
104531447
  Cathy Rodriguez   People of the State of California   $ 20,000.00    
Auctioneer Bond   09/01/07   09/01/09   Travelers Casualty and Surety Company of
America   $ 400.00  

 

 



--------------------------------------------------------------------------------



 



                                         
104675289
  Lora Kirsten   People of the State of California   $ 20,000.00     Auctioneer
Bond   04/26/08   04/26/10   Travelers Casualty and Surety Company of America  
$ 370.00  
104762618
  Mobile Mini, Inc.   State of Maryland, State Highway Administration   $
5,000.00     Credit Hauling Permit Bond   07/21/08   07/21/09   Travelers
Casualty and Surety Company of America   $ 100.00  
104814587
  Andrew Lemen   People of the State of California   $ 20,000.00     CA
Auctioneer Bond   12/27/06   12/27/08   Travelers Casualty and Surety Company of
America   $ 370.00  
104814588
  Nathan Mueller   People of the State of California   $ 20,000.00     CA
Auctioneer Bond   12/27/06   12/27/08   Travelers Casualty and Surety Company of
America   $ 370.00  
104980860
  Mobile Mini, Inc.   Dorothy Walker Bush and A. Campos   $ 126,000.00    
Replevin Bond   10/19/07   10/19/08   Travelers Casualty and Surety Company of
America   $ 1,260.00  
104980874
  Mobile Mini, Inc.   State of Arizona, Department of Building and Fire Safety
Office of Administration   $ 10,000.00     M-9A Manufacturer of Factory-Built
Buildings License Bond   02/03/08   02/03/09   Travelers Casualty and Surety
Company of America   $ 100.00  
105036860
  Mobile Mini, Inc.   Terry Lee Gross, individually, and d/b/a T&L Entertainment
  $ 29,000.00     Replevin Bond   12/12/07   12/12/08   Travelers Casualty and
Surety Company of America   $ 290.00  

 

 



--------------------------------------------------------------------------------



 



                                         
105036865
  Mobile Mini, Inc.   MILTON CHAMBERS MCKNIGHT and, LAKEYSHA SHARDA MCKNIGHT
d/b/a LAKES AUTO REPAIR DONALD POWERS AND JOAN POWERS   $ 5,858.66     Replevin
Bond, US COMPANY#LS40PZS0050,
ISO #8608299   01/09/08   01/09/09   Travelers Casualty and Surety Company of
America   $ 100.00  
105036867
  Tara Smyth   State of California   $ 20,000.00     CA Auctioneer Bond  
02/13/08   02/13/10   Travelers Casualty and Surety Company of America   $
370.00  
929177586
  Mobile Mini, Inc.   State of AZ, Department of Building and Fire Safety Office
of Administration   $ 25,000.00     AZ Manufactured Housing License Bond  
01/14/08   01/14/09   Western Surety Company   $ 500.00  
929260871
  Mobile Mini, Inc.   Commonwealth of Pennsylvania, Dept. of Transportation   $
5,000.00     Excess Weight Permit Bond   09/16/07   09/16/08   Western Surety
Company   $ 100.00  
AM0686
  Debora A. Enyeart   State of Arizona   $ 35,000.00     $5,000 AZ Notary Bond
with $30,000 E&O   04/15/08   04/14/12   Contractors Bonding and Insurance
Company   $ 100.00  
AZ381905/AZ381906
  Patricia A. Bickerstaff   State of AZ   $ 20,000.00     $5,000 Notary
Bond/$15,000 E&O Policy   10/27/04   10/26/08   Merchants Bonding Company
(Mutual)   $ 100.00  
AZ385534/AZ385535
  Alice De Rosso   State of Arizona   $ 20,000.00     AZ $5,000 Notary
Bond/$15,000 E&O Policy   02/05/05   02/04/09   Merchants Bonding Company
(Mutual)   $ 100.00  
PRS1190182
  Shirley A. Pullen   State of Arizona   $ 20,000.00     $5,000 Notary Bond &
$15,000 E&O Policy   06/09/06   06/08/10   RLI Insurance Company   $ 100.00  

 

 



--------------------------------------------------------------------------------



 



                                 
41097783
  Mobile Storage Group, Inc.   Pennsylvania Turnpike Commission   $ 3,000    
License/Permit       10/31/08   South Coast Surety
69616291
  Mobile Storage Group   State of Tennessee   $ 25,000     Motor Vehicle Dealer
      9/30/08   Western Surety/CNA
41097784
  Mobile Storage Group   Town of Newbury, MA   $ 25,000     License/Permit      
10/31/08   South Coast Surety
41097785
  Mobile Storage Group   State of Arkansas   $ 1,000     Highway &
Transportation Permit       10/31/08   South Coast Surety
929133554
  Mobile Storage Group   Maine Turnpike Authority   $ 5,000     Toll Bond      
12/31/08   Western Surety/CNA
08743398
  Mobile Storage Group   Borough of South Plainfield, NJ   $ 8,952    
Subdivision/On-Site Improvement       Site improvement bonds do not expire; must
be cancelled once work has been completed   Fidelity & Deposit Company of
Maryland
41097782
  Mobile Storage Group   State of Georgia   $ 20,000     Motor Vehicle Dealer  
    12/31/08   Platte River Insurance Company
69605483
  Mobile Storage Group   Commonwealth of Pennsylvania   $ 20,000     Motor
Vehicle Dealer       8/31/08   Western Surety/CNA
41088166
  Mobile Storage Group   State of Arizona   $ 25,000     Commercial Coach Dealer
      9/30/08   South Coast Surety
69616310
  Mobile Storage Group   State of New Jersey   $ 10,000     Motor Vehicle Dealer
      12/31/08   Western Surety/CNA

 

 



--------------------------------------------------------------------------------



 



Schedule 8.18
Restrictions
Mobile Mini, Inc.

              Title of Contract   Identity of Parties   Nature of
Restriction   Term of Contract
6.875% Senior Notes due 2015
  Issuer: Mobile Mini, Inc.   Various negative covenants   May 2015

Mobile Storage Group

                      Nature of     Title of Contract   Identity of Parties  
Restriction   Term of Contract
9.75% Senior Notes due 2014
  Issuers: Mobile Storage Group, Inc., Mobile Services Group, Inc.   Various
negative covenants   August 1, 2014

 

 



--------------------------------------------------------------------------------



 



Schedule 8.19
Litigation
None.

 

 



--------------------------------------------------------------------------------



 



Schedule 8.21
Leases
Mobile Mini, Inc. Real Property Leases

          Lessee   Lessor   Property Covered
Mobile Mini, Inc.
  Biltmore SE Valley Portfolio   7420 S Kyrene Rd., Tempe, Arizona 85283
Mobile Mini, Inc.
  Freeway 36th Street Partners   3649 E. 36th St, Phoenix, Arizona 85040
Mobile Mini, Inc.
  Theodore Matz   34th/Freeway, Phoenix, Arizona 85040
Mobile Mini, Inc.
  CAZ Ent., LLC   3848/3434 E. Wood, Phoenix, Arizona 85040
Mobile Mini, Inc.
  HJH, LLC   2727 N Flowing Wells, Tucson, Arizona 85705
Mobile Mini, Inc.
  3&2 Enterprises   1485 W Glenn, Tucson, Arizona 85705
Mobile Mini LLC (CA)
  Best California Gas   NW Corner of Locust Ave & Lowell St., Rialto, California
92377
Mobile Mini LLC (CA)
  Mobile Mini Systems, Inc.   2660 N Locust, Rialto, California 92377
Mobile Mini, LLC (CA)
  Ennis Family Realty   12538 Vigilante Rd., Lakeside, California 92040
Mobile Mini LLC (CA)
  Crosthwaite Circle, LLC   12345 Crosthwaite Circle, Poway, California 92064
Mobile Mini I, Inc.
  John S. Beeson Trustee (KNA)   12000 Hirsh Rd, Houston, Texas 77050
Mobile Mini I, Inc.
  Helton Family Trust   5930 Winfield Rd, Houston, Texas 77050
Mobile Mini I, Inc.
  Ron Carrillo   18780 IH 35 North, Ste E, Schertz, Texas 78154
Mobile Mini I, Inc.
  Jack Wheeler   601 N. Red Bud Lane, Round Rock, Texas 78665
Mobile Mini I, Inc.
  PDC Land and Cattle Company   2211 County Road 111, Georgetown, Texas 78626
Mobile Mini, Inc.
  G&D Family Trust (Coker Equip Co)   4880 E. Carey Ave., Las Vegas, Nevada
89115
Mobile Mini, Inc.
  James/Carmen Davis   6070 N Hollywood, Las Vega, Nevada 89115
Mobile Mini, Inc.
  John & Ana Ayala dba Ayala   5328 Edith Blvd., NE, Alburquerque, New Mexico
87107
Mobile Mini LLC (DE)
  Raymond Weigel   5300 Eudora, Commerce City, Colorado 80022
Mobile Mini, Inc.
  Jim M Phillips   12044 E Pine St, Tulsa, Oklahoma 74116
Mobile Mini LLC (DE)
  Stephen J. Schnurr   2905 Capital Drive, Colorado Springs, Colorado 80939
Mobile Mini, Inc.
  Cleastor Lane LLC   39039 Cleastor Ln, Prairieville, Louisiana 70769
Mobile Mini, Inc.
  Tommy & Joye Starkey   5553 Hickory Hill Rd, Memphis, Tennessee 38141
Mobile Mini, Inc.
  Great Western Leasing   95 N 700 West, Suite E, North Salt Lake City, Utah
84054
Mobile Mini, Inc.
  Airline Towing Inc./J.R. Bramlett   12658 S Winchester, Calumet Park, Illinois
60827
Mobile Mini, Inc.
  Walker Construction Co, Inc   1742 Transport Lane, Knoxville, Tennesse 37924
Mobile Mini, Inc.
  Michiels International Inc   21818 76th Drive SE, Woodinville, Washington
98072
Mobile Mini I, Inc.
  Silvia A. Martinez (A-1 Auto Parts)   11150 Gateway E., El Paso, Texas 79927
Mobile Mini I, Inc.
  Allen Stephenson   9800 W Expressway 83, Harlingen, Texas 78552

 

 



--------------------------------------------------------------------------------



 



          Lessee   Lessor   Property Covered
Mobile Mini, Inc.
  Diversified Container Services   8825 Moncrief Road/Dinsmore Road
Jacksonville, Florida 32219
Mobile Mini, Inc.
  Bergeron Park of Commerce-North Family Limited Partnership   5900 SW 202 Ave,
Pembroke Pines, Florida 33332
Mobile Mini, Inc.
  Flex Industrial Corp   16590 Gator Road, Ft. Myers, Florida 33912
Mobile Mini, Inc.
  The Churchill Group   11622 Boggy Creek Rd, Orlando, Florida 32824
Mobile Mini, Inc.
  The Churchill Group   6000 Hartford Street, Tampa, Florida 33619
Mobile Mini, Inc.
  Stephen & Barbara Baseman   4004 S. 50th Street, Tampa, Florida 33619
Mobile Mini, Inc.
  VNJ Properties, LLC   4020 S US HWY 41, Tampa, Florida 33619
Mobile Mini, Inc.
  Rock Chapel 15, LLC   1985 Rock Chapel Rd 30058, Lithonia, Georgia 30058
Mobile Mini I, Inc.
  C.C. Crane and Rigging Inc.   8421 Up River Rd, Corpus Christi, Texas 78409
Mobile Mini, Inc.
  Hart Industrial Park, L.L.C.   352 S 62nd St, Kansas City, Kansas66111
Mobile Mini, Inc.
  Gregory G. Schaal   5223 S 9th Street, Milwaukee, Wisconsin 53221
Mobile Mini, Inc.
  DHF Properties, LLC   7013 Statesville Road, Charlotte, North Carolina 28269
Mobile Mini, Inc.
  Gary R Ealey   214 Freehill Road, Hendersonville, Tennessee 37075
Mobile Mini LLC (CA)
  Rafael Sandoval   16351 S. McKinley Avenue, Lathrop, California 95330
Mobile Mini, Inc.
  DE Associates   2231 Wendell Road, Wendell, North Carolina 27591
Mobile Mini, Inc.
  C.E. Barnes   13726 Buffalo Road, Clayton, North Carolina 27527
Mobile Mini, Inc.
  Weber Holdings   871 Buckeye Park Rd., Columbus, Ohio 43207
Mobile Mini, Inc.
  Ronald & Louise Edmondson   7508 McArthur Dr, Little Rock, Arkansas 72118
Mobile Mini, Inc.
  J.T.F.P. LP   4006 N. Broadway, St. Louis, Missouri 63102
Mobile Mini I, Inc.
  Blue Mound Business Park, LLC   1140 Blue Mound Rd. West 105, Haslet, Texas
76052
Mobile Mini, Inc.
  V.C. Properties, Inc.   2710 Millers Lane, Louisville, Kentucky 40216
Mobile Mini, Inc.
  R L Honbarrier Co   1139 Walter Price Dr, Cayce, South Carolina 29033
Mobile Mini, Inc.
  PA II   Storage Lot behind 1143 Walter Price Dr, Cayce, South Carolina 29033
Mobile Mini, Inc.
  Patrick O’Malley   4254 N Point Rd, Ste 106, Baltimore, Maryland 21222
Mobile Mini, Inc.
  225 Lincoln Properties, LP   225 Lincoln Highway, Fairless Hills, Pennsylvania
19030
Mobile Mini, Inc.
  Canadian Pacific Railway Co.   30 Newbridge Road, Toronto, Canada M82 2L7 CN
Mobile Mini, Inc.
  CJ Haley Jr (Porter Realty Co.)   105 Ashcake Rd, Ashland, Virginia 23005
Mobile Mini, Inc.
  Algarve Realty Corporation   40 Meadowbrook Rd, Brockton, Massachusetts 02301
Mobile Mini, Inc.
  R&B Realty LLC   21900 Hoover, Macomb, Michigan 48089
Mobile Mini, Inc.
  Wynn Investments, LLC   5930 NE Cully Blvd., Portland, Oregon 97128
Mobile Mini, Inc.
  POR-MKR Real Estate, LLC   21044 Chippendale Court, Farmington, Minneapolis
55024
Mobile Mini, Inc.
  Gateway South LLC   2104 W Epler Ave, Indianapolis, Indiana 46217

 

 



--------------------------------------------------------------------------------



 



          Lessee   Lessor   Property Covered
Mobile Mini, Inc.
  Guest Inc   981 Steen Road, Bridgeville, Pennsylvania 15017
Mobile Mini, Inc.
  Terhaar & Cronley   8791 Paul Starr Dr., Pensacola, Florida 32514
Mobile Mini LLC (CA)
  Hayward Breakwater   3503 Breakwater Court, Hayward, California 94545
Mobile Mini LLC (CA)
  Pavich, Nicolai, and Colmer   5250 N Barcus Ave, Fresno, California 93722
Mobile Mini, Inc.
  VPEG, LLC   2222 Oriskany Street, Utica, New York 13502
Mobile Mini LLC (CA)
  Robert & Kathleen Skinner   23422 Clawiter Road, Hayward, California 94545
Mobile Mini, Inc.
  Jenwill & Associates   2888 North Mead, Wichita, Kansas 67219
Mobile Mini, Inc.
  Maxham Warehousing Company, Inc.   51 Minister Brook Road, Worcester, Vermont
05682
Mobile Mini, Inc.
  South Fraserway Development Ltd.   30758/30796 S. Fraser Way, Vancouver,
Canada V2T 6L4 CN
Mobile Mini, Inc.
  McAllister Courier Inc   7643 Queen’s Line, Chatham, Ontario Canada N7M 5J5 CN

Mobile Mini, Inc. Operating and Capital Leases

                          Lease Type             (Operating or Lessee   Lessor  
Property Covered   Capital)
US Company
  Bank of America Note # 40894-11500   Trucks, Tractors, and Trailers,
Forklifts, and miscellaneous vehicle accessories   Operating Lease
US Company
  National City Commerce Note # 60789000   Trucks, Tractors, Trailers and
miscellaneous vehicle accessories   Operating Lease
US Company
  National City Commerce Note # 60790000   Trucks, Tractors, Trailers and
miscellaneous vehicle accessories   Operating Lease
US Company
  National City Commerce Note # 71961000   Trucks, Tractors, Trailers and
miscellaneous vehicle accessories   Operating Lease
US Company
  National City Commerce Note # 729370000   Trucks, Tractors, Trailers and
miscellaneous vehicle accessories   Operating Lease
US Company
  Chase Equipment Note # 119660   Tractors and Trailers   Operating Lease
US Company
  Chase Equipment Note # 120308   Tractors and Trailers   Operating Lease
US Company
  Chase Equipment Note # 120271   Tractors and Trailers   Operating Lease

 

 



--------------------------------------------------------------------------------



 



                          Lease Type             (Operating or Lessee   Lessor  
Property Covered   Capital)
US Company
  Chase Equipment Note # 121514   Tractors and Trailers   Operating Lease
US Company
  Chase Equipment Note # 124542   Tractors and Trailers   Operating Lease
US Company
  Various   Various small office machinery and equipment   Operating Lease

Mobile Mini UK Limited Operating and Capital Leases

                          Lease Type Lessee   Lessor   Property Covered  
(Operating or
Capital)
Mobile Mini UK Limited.
  Lloyds Autolease   Company cars   Operating Lease
Mobile Mini UK Limited.
  Various   Various small office machinery and equipment   Operating Lease
Mobile Mini UK Limited.
  CF Asset Finance Limited   Photocopier   Capital Lease
Mobile Mini UK Limited.
  Phillip Marsh   Rent of HO office premises   Operating Lease
Mobile Mini UK Limited.
  Oakland Pride   Rent of 702 depot   Operating Lease
Mobile Mini UK Limited.
  St Modwen   Rent of 703 depot   Operating Lease
Mobile Mini UK Limited.
  PDM ltd   Rent of 704 depot   Operating Lease
Mobile Mini UK Limited.
  Langley Industries   Rent of 706 depot   Operating Lease
Mobile Mini UK Limited.
  JMD Haulage   Rent of 707 depot   Operating Lease
Mobile Mini UK Limited.
  The Bristol Port   Rent of 708 depot   Operating Lease
 
  Company        

 

 



--------------------------------------------------------------------------------



 



Mobile Storage Group Real Property Leases

                          Lessee   Lessor   Property Covered
Mobile Storage Group, Inc.
  Diskeeper Corporation   7590 N. Glenoaks Blvd.   Burbank   CA     91504  
Mobile Storage Group, Inc.
  EOP-700 North Brand, L.L.C.   700 N. Brand Blvd., Suite 1000   Glendale   CA  
  91203  
Mobile Storage Group, Inc.
  Korman/Lederer Management Co.   3000 Dundee Road, Suite 306   Northbrook   IL
    60062-2434  
Mobile Storage Group, Inc.
  Pops Investment Co., LLC   4188 S. 300 W.   Murray   UT     84107-1413  
Mobile Storage Group, Inc.
  ECCO Equipment Corporation   1108 West 200 South   Lindon   UT     84042  
Mobile Storage Group, Inc.
  Ace Disposal, Inc.   135 South 1200 West   Lindon   UT     84042  
Mobile Storage Group, Inc.
  Randy Lloyd   85 5th Avenue   Milton   WA     98354-9743  
Mobile Storage Group, Inc.
  Diamond Sloan, LLC   14425 Arville Street   Las Vegas   NV     89124  
Mobile Storage Group, Inc.
  Winterview Lakeside LLC   1744 Industrial Road   Bullhead City   AZ     86442
 
Mobile Storage Group, Inc.
  East Bay Leasing   1700 Neptune Dr.   San Leandro   CA     94577  
Mobile Storage Group, Inc.
  Jimmy Robinson Family Trust   801 Roth Road   French Camp   CA     95231-9777
 
Mobile Storage Group, Inc.
  U.S.A. Towing, Inc.   637 Abbott Street   Salinas   CA     93901  
Mobile Storage Group, Inc.
  Shiloh Road, LLC   470 Caletti Avenue   Windsor   CA     95492  
Mobile Storage Group, Inc.
  The Hallett Family Trust dtd 2/12/97   6384 Monterey Road   Paso Robles   CA  
  93446  
Mobile Storage Group, Inc.
  Harris Realty Company LLC   2400 Roosevelt Ave.   South Plainfield   NJ    
07080-1468  
Mobile Storage Group, Inc.
  Gene’s Auto Wreckers   499 Hollywood Ave.   South Plainfield   NJ     07080  
Mobile Storage Group, Inc.
  James W. Waters   505 Blue Ball Rd., Bldg 125   Elkton   MD     21921  
Mobile Storage Group, Inc.
  James Lomma   701 Pittman Road   Baltimore   MD     21226-1721  
Mobile Storage Group, Inc.
  Douglas Nosbisch   4801 Belle Grove Road   Baltimore   MD     21225  
Mobile Storage Group, Inc.
  Eastside Development   6401 E. 30th Street   Indianapolis   IN     46219-1006
 
Mobile Storage Group, Inc.
  Mary Franks   11042 Southwest US Highway 287   Rhome   TX     76078  
Mobile Storage Group, Inc.
  Jamcar Partners Limited   3711 Oates Rd.   Houston   TX     77013-4103  
Mobile Storage Group, Inc.
  Danny Patel   555 West Freeway   Vidor   TX     77662  
Mobile Storage Group, Inc.
  PV Realty   12905 NW 32nd Ave.   Opa Locka   FL     33054  
Mobile Storage Group, Inc.
  Jose Polo   3121 N.W. 131 St.   Opa Locka   FL     33054  
Mobile Storage Group, Inc.
  J. Johnson Investments   171A Riverside Road   Newark   OH     43055  
Mobile Storage Group, Inc.
  G & K Rentals, Ltd.   8045 Dawnwood Avenue NE   Canton   OH     44652  
Mobile Storage Group, Inc.
  Dodd & Freeman LLC   361 Highway 183   Piedmont   SC     29673-7333  
Mobile Storage Group, Inc.
  Seco Properties II, LLC   2570 Campbell Boulevard   Ellenwood   GA     30294  
Mobile Storage Group, Inc.
  MG Investments   16328 N IH 35   Austin   TX     78728-2503  
Mobile Storage Group, Inc.
  Tana Boren 1999 Trust   16328 N IH 35   Austin   TX     78728-2503  
Mobile Storage Group, Inc.
  Renfro Utilities Inc.   7401 South I-35   Belton   TX     76513-8020  

 

 



--------------------------------------------------------------------------------



 



                          Lessee   Lessor   Property Covered
Mobile Storage Group, Inc.
  Southern Landmark Development   220 Piper Lane   Alabaster   AL     35007  
Mobile Storage Group, Inc.
  Choctaw Transport, Inc.   800 West Bay Bridge   Prichard   AL     36610  
Mobile Storage Group, Inc.
  Vista Executive Center c/o DAS Property Management   640 Escondido Avenue #116
  Vista   CA     92083  
Mobile Storage Group, Inc.
  Marjorie and/or Thomas Gordon   545 E. Mission Road   San Marcos   CA    
92069  
Mobile Storage Group, Inc.
  Joeneal Group, L.L.C.   1163 La Media Road   San Diego   CA     92154  
Mobile Storage Group, Inc.
  Bob Zadina Trucking, Inc.   2010 Stonehurst Ave.   Rialto   CA     92377-8515
 
Mobile Storage Group, Inc.
  De Lara Towing   48050 Harrison Street   Coachella   CA     92236  
Mobile Storage Group, Inc.
  Atlantic Coast Investments   3 Palmetto Court   Gaston   SC     29053-8506  
Mobile Storage Group, Inc.
  Atlantic Coast Investments   3032 Caterpillar Lane   Florence   SC    
29506-8109  
Mobile Storage Group, Inc.
  Clark Burge   510 National Avenue   Augusta   GA     30901-3840  
Mobile Storage Group, Inc.
  Feakle, Inc.   108 Newburyport Turnpike   Newbury   MA     01951-1606  
Mobile Storage Group, Inc.
  RCG Group, LLC   4211 Georgia Ave.   Nashville   TN     37209-2357  
Mobile Storage Group, Inc.
  RCG Group, LLC   707 44th Avenue North   Nashville   TN     37209  
Mobile Storage Group, Inc.
  Sam Beavers   2699 Waterlevel Highway   Cleveland   TN     37323  
Mobile Storage Group, Inc.
  Claire A. Nielsen and Trust   3211 S. 43rd Avenue   Phoenix   AZ    
85009-6048  
Mobile Storage Group, Inc.
  James R. Dedolph   3005 E. Benson Hwy   Tucson   AZ     85706-1711  
Mobile Storage Group, Inc.
  Martha 1985 Chester LLC   13301 Great Coastal Drive   Chester   VA     23836  
Mobile Storage Group, Inc.
  Musil Family Partners, L.P.   14741 Montana Ave.   El Paso   TX     79938-7245
 
Mobile Storage Group, Inc.
  Roger Stebbins & Joe Kendrick   11020 Hwy. 69 N   Tyler   TX     75706  
Mobile Storage Group, Inc.
  ADK Investments Inc.   4110 South First Street   Lufkin   TX     75901-7316  
Mobile Storage Group, Inc.
  Kathryn D. Gaines   3703 Gillespie Street   Fayetteville   NC     28306-9050  
Mobile Storage Group, Inc.
  Sapp Intermodal Transportation   114 Gulfstream Road   Savannah   GA    
31408-9680  
Mobile Storage Group, Inc.
  J & R Properties, LLC   7101 Bryhawke Circle   North Charleston   SC    
29418-3330  
Mobile Storage Group, Inc.
  GCB Real Estate and Investments, LLC   3236 Landmark Drive, Suite 119   North
Charleston   SC     29418  
Mobile Storage Group, Inc.
  Garco Leasing LLC   14120 South Meridian 14140 South Meridian 14401 South
Meridian   Oklahoma City   OK     73173  
Mobile Storage Group, Inc.
  Boralis, Inc.   3131 S.E. Loop 410   San Antonio   TX     78222-3100  
Mobile Storage Group, Inc.
  Vette IV Corp.   3801 118th Ave. North   Clearwater   FL     33762  
Mobile Storage Group, Inc.
  HWK Investments   1015 Old York Road   Etters   PA     17319  
Mobile Storage Group, Inc.
  Pyne Freight Lines, Inc.   1000 Union St   Taylor   PA     18517-1607  

 

 



--------------------------------------------------------------------------------



 



                          Lessee   Lessor   Property Covered
Mobile Storage Group, Inc.
  Hensler Family Trust u/t/a dated February 26, 2003   8160 Junipero Street  
Sacramento   CA     95828  
Mobile Storage Group, Inc.
  Anderson Towing Service, Inc.   1388 Glendale Avenue   Sparks   NV     89431  
Mobile Storage Group, Inc.
  RAH Stockton Properties, LLC   2701 S Highway 99   Stockton   CA     95215  
Mobile Storage Group, Inc.
  Hill Living Trust UAD 1/21/03   348 Phelan Avenue   San Jose   CA     95112  
Mobile Storage Group, Inc.
  1102 Ferry Avenue LLC   1102 Ferry Avenue   Camden   NJ     08104  
Mobile Storage Group, Inc.
  KEEVMO, LLC   3213 Gibson Street   Bakersfield   CA     93308-5208  
Mobile Storage Group, Inc.
  Dale & Carol Spooner   42207 3rd Street East   Lancaster   CA     93535-5314  
Mobile Storage Group, Inc.
  Billy LaMar Wilkins, Sr.   42159 3rd Street East   Lancaster   CA    
93535-5316  
Mobile Storage Group, Inc.
  JWJ Investments   5001 West Bethany Road   North Little Rock   AR     72117  
Mobile Storage Group, Inc.
  Bishop Aviation   5783 Central Ave.   Hot Springs   AR     71913  
Mobile Storage Group, Inc.
  Cherokee Capital Trust   2900 E. Airport Fwy   Irving   TX     75062  
Mobile Storage Group, Inc.
  RRJ Partnership   3409 McCarty Dr.   Houston   TX     77029  
Mobile Storage Group, Inc.
  John Stebbins & PBT-MJP, LLC   6816 West I-40   Oklahoma City   OK     73128  
Mobile Storage Group, Inc.
  Commack G, LLC   1158 Jericho Turnpike   Commack   NY     11725-3003  
Mobile Storage Group, Inc.
  David & Greta Hall   6601 East US Highway 40   Kansas City   MO     64129  
Mobile Storage Group, Inc.
  Norman Shore   4800 Bulwer Avenue   St. Louis   MO     63147  
Mobile Storage Group, Inc.
  6810 Prescott Avenue LLC   6810 Prescott Avenue   St. Louis   MO     63147  
Mobile Storage Group, Inc.
  Darel Jacobson   103 Kennedy Road   Fergus Falls   MN     56537  
Mobile Storage Group, Inc.
  Satellite Shelters, Inc.   630 30th Avenue   MINNEAPOLIS   MN     55418  
Mobile Storage Group, Inc.
  Satellite Shelters, Inc.   20050 75th Avenue North   HAMEL   MN     55340-9459
 
Mobile Storage Group, Inc.
  Satellite Shelters, Inc.   2077 Ronald Avenue   WHITE BEAR LAKE   MN     55110
 
Mobile Storage Group, Inc.
  TJS LLC   1727 Cleveland Avenue, S.W.   Roanoke   VA     24016-3133  
Mobile Storage Group, Inc.
  TJS LLC   2141 Patterson Avenue SW   Roanoke   VA     24016-3133  
Mobile Storage Group, Inc.
  Buster Wright   2817 Bill Wright Road   Jefferson   GA     30549  
Mobile Storage Group, Inc.
  D. Troyer, LLC   6400 Colorado Boulevard   Commerce City   CO     80022-2216  
Mobile Storage Group, Inc.
  Rizzo Properties L.L.C.   22445– 22449 Groesbeck Highway   Warren   MI    
48089  
Mobile Storage Group, Inc.
  Thompson’s Point   11 Thompson’s Point   Portland   ME     04102  
Mobile Storage Group, Inc.
  Thompson’s Point   11 Thompson’s Point   Portland   ME     04101-1914  
Mobile Storage Group, Inc.
  United Rentals, Inc.   265 George Washington Highway   Smithfield   RI    
02917  
Mobile Storage Group, Inc.
  Edwin and Patricia Boyer   6731 Linwood Avenue   Shreveport   LA    
71106-2623  

 

 



--------------------------------------------------------------------------------



 



                          Lessee   Lessor   Property Covered
Mobile Storage Group, Inc.
  Gibney Leasing Corp. of Florida   500 Rock Road North   Fort Pierce   FL    
34945  
Mobile Storage Group, Inc.
  John A. and Robertta M. Robinson   450 Cox Road   Cocoa   FL     32926-4212  
Mobile Storage Group, Inc.
  Steeple Square Court Associates, LLC   618 Three Sisters Road   Knightdale  
NC     27545-8204  
Mobile Storage Group, Inc.
  Salem Leasing Corporation   3415 US Highway 70 East   Durham   NC    
27703-9407  
Mobile Storage Group, Inc.
  Spengler Real Estate Holdings, LLC   2126 Camden Avenue   Durham   NC    
27704  
Mobile Storage Group, Inc.
  Pierre A. & Carolyn E. Goria   4444 Burlington Road   Greensboro   NC    
27405-8621  
Mobile Storage Group, Inc.
  Thomas J. Ratterman   6312 State Route 128   Miamitown   OH     45041  
Mobile Storage Group, Inc.
  Howde, LLC   38421 N. Robert Wilson Road   Gonzales   LA     70737  
Mobile Storage Group, Inc.
  Cuatro Milpas   1517 North Lexington Blvd.   Corpus Christi   TX     78409  
Mobile Storage Group, Inc.
  HTS Realty, L.L.C.   2367 East Robinson Avenue   Springdale   AR    
72764-5666  
Mobile Storage Group, Inc.
  HTS Realty, L.L.C.   636 North 145th East Avenue   Tulsa   OK     74116-2111  
Mobile Storage Group, Inc.
  Parks Limited, Inc.   1028, 1201 and 1301 S. Lyons Avenue   Sioux Falls   SD  
  57106  
Mobile Storage Group, Inc.
  Parks Limited, Inc.   27083 Sundowner Avenue   Tea   SD     57064  
Mobile Storage Group, Inc.
  JD Concrete   1417 East Spruce Street   Mitchell   SD     57301  
Mobile Storage Group, Inc.
  Parks Limited, Inc.   12300 Stagebarn Trail   Blackhawk   SD     57718  
Mobile Storage Group, Inc.
  Dooley Oil, Inc.   720 Skyline Drive   Laramie   WY     82072  
Mobile Storage Group, Inc.
  Ole Rommesmo, Jr.   401 6th Street NW   Hillsboro   ND     58045  
Mobile Storage Group, Inc.
  Parks Limited, Inc.   1621 23rd Street South   Moorehead   MN     56560  
Mobile Storage Group, Inc.
  Walt Fredrickson   3445 County Road 139   Mandan   ND     58554  
Mobile Storage Group, Inc.
  Orville Nesdahl   317 3rd Street NW   Minot   ND     58703  
Mobile Storage Group, Inc.
  John Willoughby   4401 E. Verdick Road   Minot   ND     58703  
Mobile Storage Group, Inc.
  Edward L. & Margaret J. Vogel   406 Hartmann Rd   Evans City   PA     16033  
Mobile Storage Group, Inc.
  Clay County Port, Inc. dba Reynolds Industrial Park   989 Worthington Ave  
Green Cove Springs   FL     32043  
Mobile Storage Group, Inc.
  Richard T. Knowles and Melanie Knowles   3106 17th Street East   Palmetto   FL
    34221-6476  
Mobile Storage Group, Inc.
  Sidney A. Jacobsen   1770 Benchmark Ave   Fort Myers   FL     33905  
Mobile Storage Group, Inc.
  Bobby Wade and Ella Wade   5899 US Highway 70 W   La Grange   NC    
28551-7914  

 

 



--------------------------------------------------------------------------------



 



                          Lessee   Lessor   Property Covered
Mobile Storage Group, Inc.
  Lyle Rudolph & Nancy Rudolph   4601 Femrite Drive   Madison   WI    
53716-4125  
Mobile Storage Group, Inc.
  Lyle Rudolph & Nancy Rudolph   304 Atlas Avenue   Madison   WI     53714  
Mobile Storage Group, Inc.
  David & Manuela Stephens   3902 Esplanade   Chico   CA     95973-0200  
Mobile Storage Group, Inc.
  Alan Shufelberger   5858 Westside Rd   Redding   CA     96001  
Mobile Storage Group, Inc.
  H H Smith Properties, LLC   874 S. Lake Drive   Lancaster   SC     29720  

Mobile Storage Group Operating and Capital Leases

                          Lease Type Lessee   Lessor   Property Covered  
(Operating or Capital)
 
           
Mobile Storage Group, Inc.
  IBM   AS400 Computer   Capital Lease
Mobile Storage Group, Inc.
  Greater Bay   Transporation Assets   Capital Lease
Mobile Storage Group, Inc.
  De Lage Landen   Transporation Assets   Capital Lease
Mobile Storage Group, Inc.
  National City   Transporation Assets   Capital Lease
Mobile Storage Group, Inc.
  Stanley Pilas   Containers   Capital Lease
 
           
Automobiles and Service Vehicles:
           
Mobile Storage Group, Inc.
  Gator Leasing, Inc   07 Tandem Axle Tractor   Operating Lease
Mobile Storage Group, Inc.
  Gator Leasing, Inc   07 Tandem Axle Tractor   Operating Lease
Mobile Storage Group, Inc.
  QI EXCHANGE   04 Ford F150   Operating Lease
Mobile Storage Group, Inc.
  GMAC PAYMENT
PROCESSING   04 Saturn Ion 2 Sdn   Operating Lease
Mobile Storage Group, Inc.
  MAZDA AMERICAN CREDIT   07 Mazda MZ6   Operating Lease
Mobile Storage Group, Inc.
  MAZDA AMERICAN CREDIT   07 Maxda CX7   Operating Lease
Mobile Storage Group, Inc.
  Gator Leasing, Inc   06 Tandem Axle Tractor   Operating Lease
Mobile Storage Group, Inc.
  Gator Leasing, Inc   07 Tandem Axle Tractor   Operating Lease
Mobile Storage Group, Inc.
  CITICORP LEASING INC   Forklift — SCR   Operating Lease

 

 



--------------------------------------------------------------------------------



 



                          Lease Type Lessee   Lessor   Property Covered  
(Operating or Capital)
 
           
Office Equipment:
           
Mobile Storage Group, Inc.
  Seamless Solutions   Copier   Operating Lease
Mobile Storage Group, Inc.
  Pitney Bowes   Mailing Machine   Operating Lease
Mobile Storage Group, Inc.
  Pitney Bowes   Mailing Machine   Operating Lease
Mobile Storage Group, Inc.
  US Postal Service   Postage Meter   Operating Lease
Mobile Storage Group, Inc.
  The Plant Affair   Office Plants   Operating Lease
Mobile Storage Group, Inc.
  Pitney Bowes   Copier   Operating Lease
Mobile Storage Group, Inc.
  Dolphin Capital   Copier   Operating Lease
Mobile Storage Group, Inc.
  Pitney Bowes   Copier   Operating Lease
Mobile Storage Group, Inc.
  US Bank   Copier   Operating Lease
Mobile Storage Group, Inc.
  Pitney Bowes   Copier   Operating Lease
Mobile Storage Group, Inc.
  Quality Copier   Copier   Operating Lease

Ravenstock MSG Ltd. Real Property Leases

          Lessee   Lessor   Property Covered
 
       
Ravenstock MSG Ltd.
      Ravenstock House, 28 Falcon Court, Preston Farm Business Park
Stockton-on-Tees TS18 3TX
Ravenstock MSG Ltd.
  Valedown Ltd   Land and Premises Herald Avenue Truimph Trading Estate Speke
L24 9GG
Ravenstock MSG Ltd.
  Chasendale Ltd t/a Philadelphia Estate Company   Old Transport Depot
Philadephia Complex Houghton le Springs DH4 4UG
Ravenstock MSG Ltd.
  DCT Developments Ltd   Land and Buildings On East side of Barnsley Road
Newmillerdam Wakefield WF2 2QW
Ravenstock MSG Ltd.
  Shell Chemicals UK Ltd   Carringtn Business park Manchester Road Carrington
M31 4DD
Ravenstock MSG Ltd.
  Ashtenne Industrial Property Fund   Area 38b AutobaseInd. Park Tipton Road
Tividale B69 3AG
Ravenstock MSG Ltd.
  West Lothian Council   Clarke Square Captuthall Road Deans Livingstone EH54
8SG
Ravenstock MSG Ltd.
  To be confirmed Orginal Landlord Bankrupt   1 Hallstown Road Ballinderry upper
Lisburn
Ravenstock MSG Ltd.
  St Gobain Pipelines PLC c/o Jewson Property Services   Stanton Works Lows
LaneStanton-by-Dale Ilkeston DE7 4QU

 

 



--------------------------------------------------------------------------------



 



          Lessee   Lessor   Property Covered
Ravenstock MSG Ltd.
  Trustees of Robert Edgar (Cumbria) Ltd   Land at Barras Lane Barras Lane Ind
Est. Dalston CA7 7ND
Ravenstock MSG Ltd.
  NTG (Converting) Limited   Compound Adjacent to Unit 38 Heysham Business Park
Middleton Road Heysham LA3 3PP
Ravenstock MSG Ltd.
  PD Teesport   Teesport Commerce Park Dockside Road Southbank Middlesborough
Ravenstock MSG Ltd.
  CT Engineering (Scotland) Ltd   3 Hornock Road Coatbridge Lanarkshire ML5 2QA
Ravenstock MSG Ltd.
  PD Port Services   Unit 3 Manby Road Immingham DN40 3DX
Ravenstock MSG Ltd.
  Firmin Coates Ltd   Woodham Ind Park Creighton Road Woodham Aylesbury HP18 0QE
Ravenstock MSG Ltd.
  Bees Finance Corp Ltd   Land and Buildings at Bakers Wharf Millbank St
Southampton
Ravenstock MSG Ltd.
  Clerical Medical Investrment Group Ltd   Unit G14 North Road Bridgend Ind.
Est. Bridgend CF31 3TP
Ravenstock MSG Ltd.
  First Corporate Shipping Ltd   Worthy Road Chittening Industrial Est.
Avonmouth BS11 0YB Greensplott Road Chittening Industrial Est. Avonmouth BS11
0YB
Ravenstock MSG Ltd.
  Feabrex Albion Parade   Albion Parade Gravesend Kent DA12 2RN
Ravenstock MSG Ltd.
  N&C Pallets Calton Forest Ind   C/0 Peppers Warehousing Blyth Road Calton
Forest Worksop Notts S81 0TP

Ravenstock MSG Ltd. Operating and Capital Leases

                                  Lease Type Lessee   Lessor   Description  
(Operating or Capital)
 
               
No Capital Leases
               
 
               
Ravenstock MSG Ltd.
  Lex Sale & Leaseback   Cars   Focus 1.8 TDCi Zetec   Operating Lease
Ravenstock MSG Ltd.
  Lex Sale & Leaseback   Vans   Transit 300L   Operating Lease
Ravenstock MSG Ltd.
  Lex Vehicle Leasing   Cars   Focus 1.8 TDCi Zetec   Operating Lease
Ravenstock MSG Ltd.
  Lex Vehicle Leasing   Cars   Focus 1.8 TDCi Zetec   Operating Lease

 

 



--------------------------------------------------------------------------------



 



                                  Lease Type Lessee   Lessor   Description  
(Operating or Capital)
Ravenstock MSG Ltd.
  Lex Vehicle Leasing   Cars   Focus 1.8 TDCi Zetec   Operating Lease
Ravenstock MSG Ltd.
  Lex Vehicle Leasing   Cars   Focus 1.8 TDCi Zetec   Operating Lease
Ravenstock MSG Ltd.
  Lex Vehicle Leasing   Cars   Mondeo 2.0 TDCi Zetec   Operating Lease
Ravenstock MSG Ltd.
  Lex Sale & Leaseback   Vans   Transit 300L   Operating Lease
Ravenstock MSG Ltd.
  Lex Vehicle Leasing   Cars   Focus 1.8 TDCi Zetec   Operating Lease
Ravenstock MSG Ltd.
  Lex Vehicle Leasing   Cars   Focus 1.8 TDCi Zetec   Operating Lease
Ravenstock MSG Ltd.
  Lex Sale & Leaseback   Cars   Mondeo 2.0 TDCi   Operating Lease
Ravenstock MSG Ltd.
  Lex Sale & Leaseback   Cars   Mondeo 2.0 TDCi   Operating Lease
Ravenstock MSG Ltd.
  Lex Sale & Leaseback   Cars   Mondeo 2.0 TDCi   Operating Lease
Ravenstock MSG Ltd.
  Lex Sale & Leaseback   Vans   Ranger 2.5 TD   Operating Lease
Ravenstock MSG Ltd.
  Lex Vehicle Leasing   Vans   Focus 1.8 TDCi Zetec   Operating Lease
Ravenstock MSG Ltd.
  Lex Sale & Leaseback   Vans   Transit 280L   Operating Lease
Ravenstock MSG Ltd.
  Lex Sale & Leaseback   Vans   Transit 280L   Operating Lease
Ravenstock MSG Ltd.
  Lex Sale & Leaseback   Vans   Transit 280L   Operating Lease
Ravenstock MSG Ltd.
  Lex Sale & Leaseback   Vans   Transit 280L   Operating Lease
Ravenstock MSG Ltd.
  Lex Sale & Leaseback   Vans   Transit 280L   Operating Lease
Ravenstock MSG Ltd.
  Lex Vehicle Leasing   Cars   Focus 2.0 TCi Titanium   Operating Lease
Ravenstock MSG Ltd.
  Lex Vehicle Leasing   Cars   Mondeo 2.0 TDCi Zetec   Operating Lease
Ravenstock MSG Ltd.
  Lex Vehicle Leasing   Cars   Mondeo 2.0 TDCi Zetec   Operating Lease
Ravenstock MSG Ltd.
  Lex Vehicle Leasing   Cars   Focus 1.8 TDCi Zetec   Operating Lease
Ravenstock MSG Ltd.
  Lex Vehicle Leasing   Cars   Focus 1.8 TDCi Zetec   Operating Lease
Ravenstock MSG Ltd.
  Lex Vehicle Leasing   Cars   Mondeo 2.0 TDCi Zetec   Operating Lease
Ravenstock MSG Ltd.
  Lex Vehicle Leasing   Cars   Focus 1.8 TDCi Zetec   Operating Lease
Ravenstock MSG Ltd.
  Lex Sale & Leaseback   Vans   Transit 280L   Operating Lease
Ravenstock MSG Ltd.
  Lex Sale & Leaseback   Vans   Transit 280L   Operating Lease
Ravenstock MSG Ltd.
  Lex Sale & Leaseback   Vans   Transit 280L   Operating Lease
Ravenstock MSG Ltd.
  Lex Vehicle Leasing   Vans   Transit   Operating Lease
Ravenstock MSG Ltd.
  Lex Vehicle Leasing   Vans   Transit   Operating Lease
Ravenstock MSG Ltd.
  Lex Vehicle Leasing   Vans   Transit   Operating Lease
Ravenstock MSG Ltd.
  Lex Vehicle Leasing   Vans   Transit   Operating Lease
Ravenstock MSG Ltd.
  Lex Vehicle Leasing   Vans   Connect 1.8TDDi L SWB   Operating Lease
Ravenstock MSG Ltd.
  Lex Vehicle Leasing   Vans   Transit 200L   Operating Lease
Ravenstock MSG Ltd.
  Lex Vehicle Leasing   Vans   Transit   Operating Lease
Ravenstock MSG Ltd.
  Lex Vehicle Leasing   Vans   Transit   Operating Lease

 

 



--------------------------------------------------------------------------------



 



                                  Lease Type Lessee   Lessor   Description  
(Operating or Capital)
Ravenstock MSG Ltd.
  Lex Vehicle Leasing   Vans   Connect   Operating Lease
Ravenstock MSG Ltd.
  Lex Vehicle Leasing   Vans   Connect   Operating Lease
Ravenstock MSG Ltd.
  Lex Vehicle Leasing   Vans   Transit   Operating Lease
Ravenstock MSG Ltd.
  Lex Vehicle Leasing   Vans   Transit   Operating Lease
Ravenstock MSG Ltd.
  Lex Vehicle Leasing   Vans   Transit   Operating Lease
Ravenstock MSG Ltd.
  Lex Vehicle Leasing   Vans   Transit 350 TDCi   Operating Lease
Ravenstock MSG Ltd.
  Lex Vehicle Leasing   Vans   Transit 350 TDCi   Operating Lease
Ravenstock MSG Ltd.
  Lex Vehicle Leasing   Vans   Transit   Operating Lease
Ravenstock MSG Ltd.
  Lex Vehicle Leasing   Cars   Ranger 2.5 TD   Operating Lease
Ravenstock MSG Ltd.
  Lex Vehicle Leasing   Vans   Transit   Operating Lease
Ravenstock MSG Ltd.
  Lex Vehicle Leasing   Vans   Transit   Operating Lease
Ravenstock MSG Ltd.
  Lex Vehicle Leasing   Vans   Transit   Operating Lease
Ravenstock MSG Ltd.
  Lex Vehicle Leasing   Vans   Transit   Operating Lease
Ravenstock MSG Ltd.
  Lex Vehicle Leasing   Cars   Honda Civic 2.2 CDTi   Operating Lease
Ravenstock MSG Ltd.
  Lex Vehicle Leasing   Cars   VW Golf 1.9 Tdi   Operating Lease
Ravenstock MSG Ltd.
  Lex Vehicle Leasing   Cars   Honda Civic 2.2 CDTi   Operating Lease
Ravenstock MSG Ltd.
  Lex Vehicle Leasing   Cars   Mazda 6 2.0d   Operating Lease
Ravenstock MSG Ltd.
  Lex Vehicle Leasing   Cars   Focus 1.8 TDCi Zetec   Operating Lease
Ravenstock MSG Ltd.
  Albury Assets Ltd   FLT   Lancer Boss Forklift truck   Operating Lease
Ravenstock MSG Ltd.
  Bank of Scotland   Copier   Kyrocera Copier   Operating Lease
Ravenstock MSG Ltd.
  Bank of Scotland   Wagon   Ivec Truck NX51OJZ   Operating Lease
Ravenstock MSG Ltd.
  Bank of Scotland   Wagon   FodealCran NX51FYY   Operating Lease
Ravenstock MSG Ltd.
  C F Assets   Copier   Oliveti Copier-3040266   Operating Lease
Ravenstock MSG Ltd.
  C F Assets   Copier   OlivettI Copier D500   Operating Lease
Ravenstock MSG Ltd.
  C F Assets   Copier   Toshiba G281   Operating Lease
Ravenstock MSG Ltd.
  Investec   Other   Carpet Cleaning machine   Operating Lease
Ravenstock MSG Ltd.
  ING LeaseUK Ltd   Other   CCTV System   Operating Lease
Ravenstock MSG Ltd.
  Neopost   Other   Postage Machine   Operating Lease
Ravenstock MSG Ltd.
  Pitney Bowes   Other   Franking Machine   Operating Lease
Ravenstock MSG Ltd.
  Siemens   Copier   Nachuatec-D427   Operating Lease
Ravenstock MSG Ltd.
  CIT Vendor Finance   FLT   Mitsubishi Forklift-FD90   Operating Lease
Ravenstock MSG Ltd.
  Ge Capital Solutions   FLT   Forklift-   Operating Lease
Ravenstock MSG Ltd.
  Ge Capital Solutions   FLT   Forklift-   Operating Lease
Ravenstock MSG Ltd.
  Ge Capital Solutions   FLT   Forklift-   Operating Lease

 

 



--------------------------------------------------------------------------------



 



Schedule 8.24

Compliance with ERISA
US Company and its Subsidiaries have no Pension Plans; US Company has the
following Plans for its employees and employees of its Subsidiaries:

•  
Mobile Mini, Inc. Profit Sharing Plan and Trust, Plan Number 001
  •  
Mobile Mini, Inc. Benefit Plan, Plan Number 501
  •  
Mobile Storage Group, Inc. 401(k) Plan, Plan Number 002
  •  
Mobile Storage Group Major Medical Plan, Plan Number 501

No Subsidiary maintains a separate benefit plan for its employees.

 

 



--------------------------------------------------------------------------------



 



Schedule 8.25
Trade Relations
None.

 

 



--------------------------------------------------------------------------------



 



Schedule 8.31
Indebtedness

                                  Amount ($) as of       Borrower   Lender  
Debt Instrument   12/31/07     Maturity
 
             
Mobile Mini, Inc
  Various   6.875% Senior Notes            
 
      (150,000,000 net of            
 
      621,500 discount)     149,378,500     5/1/2015
Mobile Mini, Inc
  AI Credit Corp.   Insurance Financing     139,422     7/30/2008
Mobile Mini, Inc
  AI Credit Corp.   Insurance Financing     603,721     7/30/2008
Mobile Mini, Inc
  Various   Capital leases     10,058     various
 
      Total     150,131,701      

                      Borrower   Lender   Debt Instrument   Amount ($)    
Maturity
 
             
Mobile Storage Group, Inc.
  Various   9 3/4% Senior Notes     200,000,000     Aug 2014
Mobile Storage Group, Inc.
  Various   Capital Leases (for            
 
      detail, see 8.21)     6,474,742     various
Ravenstock
  HSBC   Real Estate Mortgage     72,228     Jun 2010
Ravenstock
  Capital Leases   N/A     —      
 
      Total     206,546,970      

Letters of Credit:

                              Beneficiary   L/C Amount     Maturity   Draws as
of 4/30/08  
US:
                       
Mobile Storage Group, Inc.
  National Union Fire Insurance   $ 448,000     Aug 2011   $ —  
Mobile Storage Group, Inc.
  ACE American Insurance   $ 515,000     Mar 2010     —  
Mobile Storage Group, Inc.
  Travelers Indemnity   $ 2,610,000     Mar 2010     —  
Mobile Storage Group, Inc.
  EOP - 700 N. Brand LLC   $ 282,784     Aug 2011     —  
 
                       
UK:
  Total   $ 3,855,784              
NONE
                       

 

 



--------------------------------------------------------------------------------



 



Schedule 8.32
Insurance
Mobile Mini, Inc.

                                  Insurance         Policy Term   Type   Policy
  Company   Amount Insured   Deductible
 
             
08/01/2007-08/01/2008
  Commercial Property   [****]   Liberty Mutual Fire Ins. Co.   [****] Blanket
[****] Steel Containers (ex. Rialto)
[****] Steel Containers (Rialto)
[****] Wood Offices
[****] Business Income Limit
[****] Extra Expense — Blanket
[****] Earth Movement Limit (by
location; CA, HI, AK, PR excluded)
[****] Flood Limit (by location)   [****] each occurrence
[****] Steel Containers &
Wood Offices
[****] hours Loss of
Business Income
[****]% of TIV[****] minimum
Earth Movement (Puget
Sound/New Madrid)
[****] other Earth Movement
[****] Flood
[****]% of TIV[****] minimum
Named Storms
 
                   
08/01/2007-08/01/2008
  Commercial General
Liability   [****]   Liberty Mutual
Insurance Company   [****] Each Occurrence Limit
[****] Damages to Rented Premises
Limit
[****] Personal Injury Limit
[****] General Aggregate Limit
[****] Products Limit
[****] Designated Aggregate   [****] Self Insured Retention
[****]
 
                   
08/01/2007-08/01/2008
  Automobile Liability   [****]
[****]   Liberty Mutual Fire Ins. Co.   [****] Combined Single Limit each
accident
[****] Medical Payments
[****] Hired Car Physical damage
Actual Cash Value Physical Damage
Limit
Statutory Uninsured and
Underinsured Motorist Limit   [****] Liability
[****] Comprehensive
[****] Collision
[****] Private Passenger
[****] Commercial Vehicle
[****] any one unit

 

      [****]  
Confidential information on this page has been omitted and filed separately with
the Securities and Exchange Commission pursuant to a Confidential Treatment
Request.

 

 



--------------------------------------------------------------------------------



 



                                  Insurance         Policy Term   Type   Policy
  Company   Amount Insured   Deductible
 
             
08/01/2007-08/01/2008
  Employee Benefits
Liability   [****]   Liberty Mutual Fire Ins. Co.   [****] each claim
[****] aggregate
[****] Employer’s Liability (Canada)   [****] Self Insured Retention
 
                   
08/01/2007-08/01/2008
  Earthquake   [****]   Landmark American
Insurance Company   [****] per Occurrence and in the Aggregate   [****] all
other perils
[****] % per Unit of
Insurance (CA & WA)
[****] % per Unit of
Insurance (other)
[****] Glendale, CA location
 
                   
08/01/2007-08/01/2008
  Umbrella   [****]   National Union Fire Insurance Co.   [****] per Occurrence
[****] General Aggregate
[****] Products (completed
operations aggregate)
[****] Crisis Response Sub-Limit
[****] Excess Casualty Crisis Fund   [****] Self Insured Retention
Underlying policy limits
 
                   
08/01/2007-08/01/2008
  Workers’ Compensation   [****]
[****]   Liberty Mutual Insurance Co.   [****] Bodily Injury each accident
[****] Bodily Injury by disease
(policy limit)
[****] Bodily Injury by disease
(each employee)   [****] Excess Repatriation
(Foreign Coverage)
[****]
08/01/2007-08/01/2008
  Motor Truck Cargo   [****]   Federal Insurance
Company   [****] Any One Conveyance or
Occurrence   [****]
 
                   
08/01/2007-08/01/2008
  Fiduciary Coverage   [****]   Federal Insurance
Company   [****] Aggregate Limit
[****] each claim
[****] Securities Based Claim
sublimit   [****] Retention per claim
[****] Retention Securities
Based Claim
[****] Crime (employee
dishonesty)

 

      [****]  
Confidential information on this page has been omitted and filed separately with
the Securities and Exchange Commission pursuant to a Confidential Treatment
Request.

 

 



--------------------------------------------------------------------------------



 



Mobile Mini UK Limited

                                  Insurance         Policy Term   Type   Policy
  Company   Amount Insured   Deductible
 
             
03/07/2008-01/31/2009
  Commercial Combined   [****]   QBE Insurance
(Europe)   [****] Increased Cost of Working
(property damage)
[****] Increased Cost of Working
(computer damage)
[****] Rent Payable
[****] Employer’s Liability
[****] Claims (terrorism)
[****] Buildings
[****] Contents Owned
[****] Tenants Improvements
[****] Container Stock Average
[****] Static Computers Limit
[****] Containers out of Service
[****] Plant   [****] Excess Limit on
each claim for Material
Damage
[****] Excess Limit on
each claim for
Accidental Glass
Breakage
 
                   
03/01/2007-07/31/2008
  Public and Products Liability   [****]   AIG UK Limited   Sterling Equivalent
of [****] combined single limit   [****]

 

      [****]  
Confidential information on this page has been omitted and filed separately with
the Securities and Exchange Commission pursuant to a Confidential Treatment
Request.

 

 



--------------------------------------------------------------------------------



 



                                  Insurance         Policy Term   Type   Policy
  Company   Amount Insured   Deductible
 
             
08/01/2007-08/01/2008
  Global Foreign Liability including Public and Products Liability   [****]  
Insurance Co. of State of Pennsylvania   [****] Master Control Aggregate
[****] General Aggregate
[****] Products/Completed
Operations Aggregate
[****] Personal and Advertising
Injury
[****] Each Occurrence
[****] Damage to Rented Premises
[****] Medical Expenses
[****] Auto Liability (one accident)
[****] Medical Expenses (Auto)
[****] Foreign Workers Employers
Liability
[****] Foreign Workers Excess Repatriation
Foreign Travel:   [****] general
[****] Foreign Travel
each injury/sickness
 
              [****] Aggregate
[****] Sum each person
[****] each person each
injury/sickness
[****] Emergency Medical Evacuation
[****]    
 
                   
08/01/2007-08/01/2008
  Global Umbrella
Liability   [****]   National Union Fire Insurance Co.   [****] Per Occurrence
[****] General Aggregate
[****] Products/Completed
Operations Aggregate   Underlying policy limits

 

      [****]  
Confidential information on this page has been omitted and filed separately with
the Securities and Exchange Commission pursuant to a Confidential Treatment
Request.

 

 



--------------------------------------------------------------------------------



 



                                  Insurance         Policy Term   Type   Policy
  Company   Amount Insured   Deductible
 
             
02/01/2008-02/01/2009
  Motor Fleet   [****]   Allianz   Comprehensive including windscreen
Third Party Only cover in respect
of Fork Lift Trucks
[****] Personal Effects Limit
[****] Accidental Damage Limit for
private cars
[****] Accidental Damage Limit for other vehicles
[****] Loss of Keys Limit
[****] Personal Accident Limit for
driver
[****] Uninsured Loss Recovery
Limit per claim   Excess Limits vary from [****] depending on type of vehicle of
age of driver
 
                   
01/31/2008-01/31/2009
  Combined Engineering   [****]   HSB Engineering
Insurance   All Risks of physical loss or damage covered
[****] Losses from Vehicles Limit for tools and machine attachments   [****]
Excess Limit on
each claim

Mobile Storage Group, Inc.

                      Policy Term   Type   Policy   Insurance
Company   Amount Insured   Deductible
 
             
03/01/2008-2009
  Business Auto Phys Dam.   [****]   St. Paul/Travelers   [****] maximum per
unit
[****] maximum per location   [****] Private
Passenger/light vehicles
[****] all others
 
                   
03/01/2008-2009
  Crime   [****]   National Union Fire Ins. Co.   [****]   [****]

 

      [****]  
Confidential information on this page has been omitted and filed separately with
the Securities and Exchange Commission pursuant to a Confidential Treatment
Request.

 

 



--------------------------------------------------------------------------------



 



                      Policy Term   Type   Policy   Insurance
Company   Amount Insured   Deductible
 
             
03/01/2008-2009
  Foreign Package   [****]   CNA Insurance Company   [****]   [****]
 
                   
03/01/2008-2009
  Dir & Off/EPLI   [****]   U.S. Specialty Ins. Co.   [****]   [****]
 
                   
08/01/2006-2012
  Dir & Off/EPLI 6 Yr. Tail   [****]   Great American Insurance Co.   [****]  
[****] D&O
[****] emp
 
                   
03/01/2008-2009
  Commercial Property   [****]   Fireman’s Fund Insurance Co.   [****] Blanket
Bldg & PP Limit [****] One Item Limit
[****] BI w/ EE Limit   [****]
 
                   
03/01/2008-2009
  Umbrella(C)   [****]   National Union Fire
Ins Co   [****] each occurrence
[****] general aggregate
[****] Products/Completed
Operations
Aggregate
[****] Crisis Response
[****] Excess Casualty
Crisis Fund   [****] Underlying
policy limits
 
             
03/01/2008-2009
  Workers Comp (AZ & MA)   [****]   St.Paul/Travelers   [****] aggregate
(Business Auto, Workers Compensation and General Liability)   [****] aggregate
(Business Auto, Workers Compensation and General Liability)
03/01/2008-2009
  Workers Comp (All Other)   [****]   St.Paul/Travelers   [****] aggregate
(Business Auto, Workers Compensation and General Liability)   [****] aggregate
(Business Auto, Workers Compensation and General Liability)

 

      [****]  
Confidential information on this page has been omitted and filed separately with
the Securities and Exchange Commission pursuant to a Confidential Treatment
Request.

 

 



--------------------------------------------------------------------------------



 



                      Policy Term   Type   Policy   Insurance
Company   Amount Insured   Deductible
 
             
03/01/2008-2009
  Business Auto   [****]   St.Paul/Travelers   [****] aggregate (Business Auto,
Workers Compensation and General Liability)   [****] aggregate (Business Auto,
Workers Compensation and General Liability)
 
                   
03/01/2008-2009
  General Liability   [****]   St.Paul/Travelers   [****] Each Occurrence Limit
[****] Damage to Rented Premises Limit
[****] Medical Expenses Limit
[****] Personal Injury Limit
[****] General Aggregate Limit
[****] Products Limit   [****]

Ravenstock MSG Ltd.

                                  Insurance         Policy Term   Type   Policy
  Company   Amount Insured   Deductible
 
             
5/1/08-5/1/09
  Property Combined   [****]   Royal Sun & Alliance   [****] Buildings Limit
[****] Machinery Limit
[****] Materials Limit
[****] Customers’ Goods Limit
[****] Increased Working Costs Limit
[****] Rent Receivable Limit   [****] Excess
Property Limit
 
             
5/1/08-5/1/09
  Works Damage   [****]   Allianz Insurance
Engineering   [****] Machinery Damage Limit
[****] Hired in Plant Limit   [****] Excess Limit
on each claim
 
             
5/1/08-5/1/09
  Engineering Insurance and Inspection   [****]   Allianz Insurance
Engineering   [****] Surrounding Property Limit [****] Sudden and Unforeseen
Damage Limit   [****] Excess Limit
on each claim

 

      [****]  
Confidential information on this page has been omitted and filed separately with
the Securities and Exchange Commission pursuant to a Confidential Treatment
Request.

 

 



--------------------------------------------------------------------------------



 



                                  Insurance         Policy Term   Type   Policy
  Company   Amount Insured   Deductible
 
             
5/1/08-5/1/09
  Combined Liability   [****]   Royal Sun & Alliance   [****] Employer’s
Liability Limit   Excess Limit:
 
              [****] Employer’s Liability Inner Limit — terrorism
[****] Public Liability Limit
[****] Products Liability Limit   [****] % of any claim subject to minimum of
[****] and maximum of [****]
 
                   
5/1/08-5/1/09
  Excess of Loss Liability   [****]   QBE European
Operations   [****] Excess Product Liability Limit
[****] Excess Public Liability Limit    
 
                   
5/1/08-5/1/09
  Contractors’ All Risks   [****]   Royal Sun & Alliance   [****] One Contract
Limit
[****] One Site Limit   [****] Excess Limit
on each claim
 
                   
5/1/08-5/1/09
  Motor Fleet   [****]   Royal Sun & Alliance   Comprehensive for Cars,
Commercials
and Trailers and Containers
Third Party Only for Special Types
Unlimited for Glass Breakage
[****] Personal Effects Limit
[****] Medical Expenses Limit
[****] Third Party Property Damage
by private cars
[****] Third Party Property Damage
by commercial vehicles
Unlimited for Third Party Death or
Bodily Injury or Passenger Liability   [****] Excess Limit
on each claim
 
                   
5/1/08-5/1/09
  Marine and Goods in Transit   [****]   Royal Sun & Alliance   [****] One
Road/Rail Limit
[****] One Vessel/Aircraft Limit
[****] One Location Limit
[****] One Own or Employee’s Vehicle Limit
[****] One Postal Sending Limit
[****] One Vehicle Limit
(engineers/sales representatives)   [****] Excess Limit
on each claim

 

      [****]  
Confidential information on this page has been omitted and filed separately with
the Securities and Exchange Commission pursuant to a Confidential Treatment
Request.

 

 



--------------------------------------------------------------------------------



 



                                  Insurance         Policy Term   Type   Policy
  Company   Amount Insured   Deductible
 
             
5/1/08-5/1/09
  Hauliers Liability   [****]   Royal Sun & Alliance   [****] Own Vehicles Limit
(CMR
Contract Conditions)
[****] Own Vehicles Limit (RHA
Conditions of Carriage)
[****] Maximum Overall Limit one event
[****] Event Limit for High Risk Property
[****] Event Limit for Theft or Thief Attractive Property   [****] Excess Limit
on each claim
 
                   
5/1/08-5/1/09
  Personal Injury and Travel   [****]   ACE European Group
Limited   [****] Accumulation Limit (one
single engine aircraft)
[****] Accumulation Limit (one
multiple engine aircraft)
[****] Accumulation Limit (other
occurrence)
Permanent Total Disablement Limit:   [****] Medical Expenses Excess Limit for
trips exceeding 6 months
 
                   
 
              [****]
[****] Maximum Benefit per Insured
Person
Unlimited Travel cover
[****] Personal Liability Limit
[****] Legal Expenses Limit
[****] Personal Belongings Expenses
Limit for medical expenses    

 

      [****]  
Confidential information on this page has been omitted and filed separately with
the Securities and Exchange Commission pursuant to a Confidential Treatment
Request.

 

 



--------------------------------------------------------------------------------



 



Schedule 8.33
Employee Benefit Plans; Non-Compete Agreements;
Collective Bargaining Agreements and Existing Indebtedness Agreements
Borrowers have the following benefits/plans for their employees:

      Party   Type of Plan
 
   
Mobile Mini — US
   
United Healthcare
  Group self-insured Health Plan (includes pharmacy coverage)
MetLife
  Group self-insured Dental Plan (included at no charge to employees enrolled in
the group health plan)
EyeMed
  Group Vision Plan (included at no charge to employees enrolled in the group
health plan)
 
   
Standard Life
  Group Life & AD&D Insurance (both employer paid life & AD&D plan free to
employees enrolled in the group health plan — and — optional voluntary term life
& AD&D plans paid for by enrolled employees)
Fort Dearborn
  Optional Voluntary Short-Term Disability Plan
Paychex
  Section 125 Flexible Spending Plan (FSA) — offers both medical/dental/vision
and dependent care elections
Canadian RRSP
  Registered Retirement Savings Plan (RRSP) for Canadian citizen employees
working in Canada. (Company match is 10% of the employee contribution up to a
maximum equal to $500 US on the exchange rate date.)
Great West
  Supplemental health, pharmacy, dental, vision and life insurance for Canadian
citizens working in Canada.
 
   
Mobile Mini — UK
   
Standard Life
  Private medical cover for 8 employees
Royal Liver
  Life cover policy for 3 employees
Legal and General
  Life cover policy for 2 employees
Scottish Provident
  Permanent Health Insurance for 1 employee
Norwich Union
  Permanent Health Insurance for 1 employee
Liverpool Victoria
  Permanent Health Insurance for 1 employee
Lloyds TSB autolease
  6 employees are provided with company cars
 
   
Mobile Storage Group
   
United Healthcare
  Group fully-insured Health Plan (includes pharmacy coverage)
Kaiser HMO
  Group fully-insured Health Plan (includes pharmacy coverage) — offered to
California employees only
CIGNA PPO & DMO
  Group fully-insured Dental Plan — 100% paid by employees
VSP
  Group fully-insured Vision Plan — 100% paid by employees

 

 



--------------------------------------------------------------------------------



 



      Party   Type of Plan
 
   
CIGNA (also offered with UHC plan)
  Employee Assistance Plan (EAP)
CIGNA
  Group Life & AD&D Insurance — employer paid life & AD&D coverage
CIGNA
  Group Life & AD&D Insurance (optional voluntary term life & AD&D plans paid
for by enrolled employees)
Mutual of Omaha
  Optional Voluntary Short-Term Disability Plan
Conexis
  Section 125 Flexible Spending Plan (FSA) — offers both medical/dental/vision
and dependent care elections

NOTE: These MSG plans will remain in force for employees who will not become
Mobile Mini, Inc. employees for approximately 90 days after the merger close —
and then will terminate.
The Conexis FSA plan will continue in force for MSG employees who become Mobile
Mini, Inc. employees until the end of the calendar plan year (December 31, 2008)
— including extra 2.5 months after plan year end for employees to request claim
reimbursement for 2008.
Borrowers do not have any material Non-Compete Agreements or any Collective
Bargaining Agreements.
See Schedules 8.31 and 10.05 for Existing Indebtedness.

 

 



--------------------------------------------------------------------------------



 



Schedule 10.02
Liens
A lien on cash in a cash collateral account related to letters of credit of
Mobile Storage Group, Inc. outstanding under the credit agreement described in
clause (ii) of the definition of Refinanced Indebtedness (in favor of the
applicable letter of credit issuer) in an aggregate amount not to exceed
$4,500,000 (and, in any event, for only so long as such letters of credit shall
remain outstanding.

                                                  ACTION                    
COLLATERAL   REQUESTED / DEBTOR   JURISDICTION   SECURED PARTY   LIEN TYPE  
FILING INFO   DESCRIPTION   COMMENTS
 
                       
Mobile Storage Group, Inc.
2540 Foothill Blvd.
La Crescenta, CA 91214
  Delaware Secretary
of State   First Union Commercial Corp
201 South College St.
7th floor
Charlotte, NC 28288-0738   UCC / Federal
Tax Liens   60546382
Filed: 2-8-06   In lieu of AZ SOS filing
#01175711 dtd 5-22-01...
leased containers and related equipment   n/a
Mobile Storage Group, Inc.
2540 Foothill Blvd.
La Crescenta, CA 91214
  Delaware Secretary
of State   First Union Commercial Corp
201 South College St.
7th floor
Charlotte, NC 28288-0738   UCC / Federal
Tax Liens   60560771
Filed: 2-9-06   In lieu of TX SOS filing
#010000100604 dtd 5-23-01...
leased containers and related equipment   n/a
Mobile Storage Group, Inc.
2540 Foothill Blvd.
La Crescenta, CA 91214
  Delaware Secretary
of State   First Union Commercial Corp
201 South College St.
7th floor
Charlotte, NC 28288-0738   UCC / Federal
Tax Liens   60560789
Filed: 2-9-06   In lieu of NJ SOS filing
#2043795 dtd 5-22-01...
leased containers and related equipment   n/a
Mobile Storage Group, Inc.
2540 Foothill Blvd.
La Crescenta, CA 91214
  Delaware Secretary
of State   First Union Commercial Corp.
201 South College St.
7th floor
Charlotte, NC 28288-0738   UCC / Federal
Tax Liens   60576751
Filed: 2-10-06   In lieu of AZ SOS filing
#0115060315 dtd 5-23-01...
leased containers and related equipment   n/a

 

 



--------------------------------------------------------------------------------



 



                                                  ACTION                    
COLLATERAL   REQUESTED / DEBTOR   JURISDICTION   SECURED PARTY   LIEN TYPE  
FILING INFO   DESCRIPTION   COMMENTS
 
                       
Mobile Storage Group, Inc.
6816 I0H 40 Dr
Oklahoma City, OK 73128
  Delaware Secretary
of State   Greater Bay Bank N.A.
100 Tri-State International
Suite 140
Lincolnshire, IL 60069   UCC / Federal
Tax Liens   62273332
Filed: 6-30-06   Doosan Forklift D100   n/a
Mobile Storage Group, Inc.
7590 North Glenoaks Blvd.
Burbank, CA 91504
  Delaware Secretary
of State   Janus International Corporation
134 East Luke Rd
P.O. Box 567
Temple, GA 30179   UCC / Federal
Tax Liens   62999175
Filed: 8-29-06   Mini-Storage and Commercial Doors identified with the name
JANUS INTERNATIONAL, including all inventory, equipment, goods and embedded
software distributed by SP    
Mobile Storage Group, Inc.
7590 North Glenoaks Blvd.
Burbank, CA 91504
  Delaware Secretary
of State   IBM Credit LLC
1 North Castle Drive
Armonk, NY 91504   UCC / Federal
Tax Liens   63813870
Filed: 11-1-6   IBM related equipment   n/a
Mobile Storage Group, Inc.
7590 North Glenoaks Blvd.
Burbank, CA 91504
  Delaware Secretary
of State   De Lage Landen Financial
Services, Inc.
1111 Old Eagle School Rd
Wayne, PA 19087   UCC / Federal
Tax Liens   64379681
Filed: 12-14-06   Leased equipment —
Master Lease #674   n/a
Mobile Storage Group, Inc.
4800 Bulwer Ave
Saint Louis, MO 63147
  Delaware Secretary
of State   De Lage Landen Financial
Services, Inc.
1111 Old Eagle School Rd
Wayne, PA 19087   UCC / Federal
Tax Liens   2007 0305366
Filed: 1-24-07   Leased equipment —
Doosan D80S   n/a
Mobile Storage Group, Inc.
4188 S 300 W
Murray, UT 84107
  Delaware Secretary
of State   De Lage Landen Financial
Services, Inc.
1111 Old Eagle School Rd
Wayne, PA 19087   UCC / Federal
Tax Liens   2007 0305374
Filed: 1-24-07   Leased equipment —
Doosan D100   n/a

 

 



--------------------------------------------------------------------------------



 



                                                  ACTION                    
COLLATERAL   REQUESTED / DEBTOR   JURISDICTION   SECURED PARTY   LIEN TYPE  
FILING INFO   DESCRIPTION   COMMENTS
 
                       
Mobile Storage Group, Inc.
6400 Colorado Blvd.
Commerce City, CO 80022
  Delaware Secretary
of State   De Lage Landen Financial
Services, Inc.
1111 Old Eagle School Rd
Wayne, PA 19087   UCC / Federal
Tax Liens   2007 0305382
Filed: 1-24-07   Leased equipment —
Doosan D100   n/a
Mobile Storage Group, Inc.
14425 Arville
Las Vegas, NV 89124
  Delaware Secretary
of State   De Lage Landen Financial
Services, Inc.
1111 Old Eagle School Rd
Wayne, PA 19087   UCC / Federal
Tax Liens   2007 0305408
Filed: 1-24-07   Leased equipment —
Doosan D100   n/a
Mobile Storage Group, Inc.
1015 Old Trail Rd.
Etters, PA 17319
  Delaware Secretary
of State   De Lage Landen Financial
Services, Inc.
1111 Old Eagle School Rd
Wayne, PA 19087   UCC / Federal
Tax Liens   2007 0743137
Filed: 2-27-07   Leased equipment —
Doosan D80S   n/a
Mobile Storage Group, Inc.
108 Newbury Port Turnpike
Newbury, MA 01951
  Delaware Secretary
of State   De Lage Landen Financial
Services, Inc.
1111 Old Eagle School Rd
Wayne, PA 19087   UCC / Federal
Tax Liens   2007 0743145
Filed: 2-27-07   Leased equipment —
Doosan D100   n/a
Mobile Storage Group, Inc.
945 F St.
West Sacramento, CA 95605
  Delaware Secretary
of State   De Lage Landen Financial
Services, Inc.
1111 Old Eagle School Rd
Wayne, PA 19087   UCC / Federal
Tax Liens   2007 1904761
Filed: 5-21-07   Leased equipment —
Doosan D110   n/a
Mobile Storage Group, Inc.
2010 Stonehurst Dr
Rialto, CA 92377
  Delaware Secretary
of State   De Lage Landen Financial
Services, Inc.
1111 Old Eagle School Rd
Wayne, PA 19087   UCC / Federal
Tax Liens   2007 1904787
Filed: 5-21-07   Leased equipment —
Doosan D110   n/a
Mobile Storage Group, Inc.
2508 E. Brundage Ln Ste A
Bakersfield, CA 93307
  Delaware Secretary
of State   De Lage Landen Financial
Services, Inc.
1111 Old Eagle School Rd
Wayne, PA 19087   UCC / Federal
Tax Liens   2007 1904803
Filed: 5-21-07   Leased equipment —
Doosan D110   n/a

 

 



--------------------------------------------------------------------------------



 



                                                  ACTION                    
COLLATERAL   REQUESTED / DEBTOR   JURISDICTION   SECURED PARTY   LIEN TYPE  
FILING INFO   DESCRIPTION   COMMENTS
 
                       
Mobile Storage Group, Inc.
3801 118th Ave N
Clearwater, FL 33762
  Delaware Secretary
of State   De Lage Landen Financial
Services, Inc.
1111 Old Eagle School Rd
Wayne, PA 19087   UCC / Federal
Tax Liens   2007 2058344
Filed: 6-1-07   Leased equipment —
Doosan D110   n/a
Mobile Storage Group, Inc.
701 Pittman Rd
Baltimore, MD 21226
  Delaware Secretary
of State   De Lage Landen Financial
Services, Inc.
1111 Old Eagle School Rd
Wayne, PA 19087   UCC / Federal
Tax Liens   2007 2058351
Filed: 6-1-07   Leased equipment —
Doosan D110   n/a
Mobile Storage Group, Inc.
500 N. Rock Rd
Fort Pierce, FL 34945
  Delaware Secretary
of State   De Lage Landen Financial
Services, Inc.
1111 Old Eagle School Rd
Wayne, PA 19087   UCC / Federal
Tax Liens   2007 2088655
Filed: 6-5-07   Leased equipment —
Doosan D110   n/a
Mobile Storage Group, Inc.
11042 S Hwy 287
Rhome, TX 76078
  Delaware Secretary
of State   De Lage Landen Financial
Services, Inc.
1111 Old Eagle School Rd
Wayne, PA 19087   UCC / Federal
Tax Liens   2007 2088663
Filed: 6-5-07   Leased equipment —
Doosan D110   n/a
Mobile Storage Group, Inc.
12905 NW 32nd Ave.
Opa Locka, FL 33054
  Delaware Secretary
of State   De Lage Landen Financial
Services, Inc.
1111 Old Eagle School Rd
Wayne, PA 19087   UCC / Federal
Tax Liens   2007 2088671
Filed: 6-5-07   Leased equipment —
Doosan D110   n/a
Mobile Storage Group, Inc.
1015 Old Trail Rd
Etters, PA 17319
  Delaware Secretary
of State   De Lage Landen Financial
Services, Inc.
1111 Old Eagle School Rd
Wayne, PA 19087   UCC / Federal
Tax Liens   2007 2088689
Filed: 6-5-07   Leased equipment —
Doosan D110   n/a
Mobile Storage Group, Inc.
108 Newbury Port Turnpike
Newbury, MA 01951
  Delaware Secretary
of State   De Lage Landen Financial
Services, Inc.
1111 Old Eagle School Rd
Wayne, PA 19087   UCC / Federal
Tax Liens   2007 2088697
Filed: 6-5-07   Leased equipment —
Doosan D110   n/a

 

 



--------------------------------------------------------------------------------



 



                                                  ACTION                    
COLLATERAL   REQUESTED / DEBTOR   JURISDICTION   SECURED PARTY   LIEN TYPE  
FILING INFO   DESCRIPTION   COMMENTS
 
                       
Mobile Storage Group, Inc.
1465 E 130th St
Chicago, IL 60633
  Delaware Secretary
of State   De Lage Landen Financial
Services, Inc.
1111 Old Eagle School Rd
Wayne, PA 19087   UCC / Federal
Tax Liens   2007 2349784
Filed: 6-21-07   Leased equipment —
Doosan D110   n/a
Mobile Storage Group, Inc.
7590 North Glenoaks Blvd.
Burbank, CA 91504
  Delaware Secretary
of State   National City Commercial
Capital Company, LLC
995 Dalton Ave.
Cincinnati, OH 45203   UCC / Federal
Tax Liens   2007 3462941
Filed: 9-12-07   Leased equipment pursuant to Rental Schedule
#99617000 to Master Lease Agmt dtd 8-1-07   n/a
Mobile Storage Group, Inc.
7590 North Glenoaks Blvd.
Burbank, CA 91504
  Delaware Secretary
of State   National City Commercial
Capital Company, LLC
995 Dalton Ave.
Cincinnati, OH 45203   UCC / Federal
Tax Liens   2007 4309489
Filed: 11-13-07   Leased equipment —
forklifts   n/a
Mobile Storage Group, Inc.
7590 North Glenoaks Blvd.
Burbank, CA 91504
  Delaware Secretary
of State   National City Commercial
Capital Company, LLC
995 Dalton Ave.
Cincinnati, OH 45203   UCC / Federal
Tax Liens   2008 0373892
Filed: 1-31-08   Leased equipment —
forklifts   n/a
Mobile Storage Group, Inc.
7590 North Glenoaks Blvd.
Burbank, CA 91504
  Delaware Secretary
of State   National City Commercial
Capital Company, LLC
995 Dalton Ave.
Cincinnati, OH 45203   UCC / Federal
Tax Liens   2008 0428985
Filed: 2-5-08   Leased equipment —
computer related   n/a
Mobile Storage Group, Inc.
7590 North Glenoaks Blvd.
Burbank, CA 91504
  Delaware Secretary
of State   National City Commercial
Capital Company, LLC
995 Dalton Ave.
Cincinnati, OH 45203   UCC / Federal
Tax Liens   2008 0727279
Filed: 2-28-08   Leased equipment —
computer related   n/a
Mobile Storage Group, Inc.
7590 North Glenoaks Blvd.
Burbank, CA 91504
  Delaware Secretary
of State   National City Commercial
Capital Company, LLC
995 Dalton Ave.
Cincinnati, OH 45203   UCC / Federal
Tax Liens   2008 1385143
Filed: 4-21-08   Leased equipment —
forklifts   n/a

 

 



--------------------------------------------------------------------------------



 



                                                  ACTION                    
COLLATERAL   REQUESTED / DEBTOR   JURISDICTION   SECURED PARTY   LIEN TYPE  
FILING INFO   DESCRIPTION   COMMENTS
 
                       
Mobile Storage UK Finance
Limited Partnership
  D.C. Recorder of
Deeds       UCC / Tax Liens   CLEAR        
 
                       
Mobile Mini, Inc.
7420 South Kyrene Road,
Suite 101
Tempe, AZ 85283
  Delaware Secretary
of State   Banc One Leasing Corporation
111 Polaris Pkwy., Suite A-3
Columbus, OH 43240   UCC / Federal
Tax Liens   20011315907
filed: 10-4-01

Continuation:
62448769
Filed: 7-17-06   Equipment lease
#1000111632; tiltbeds, etc.   n/a
Mobile Mini, Inc.
7420 South Kyrene Road,
Suite 101
Tempe, AZ 85283
  Delaware Secretary
of State   Banc One Leasing Corporation
111 Polaris Pkwy., Suite A-3
Columbus, OH 43240   UCC / Federal
Tax Liens   20011412142
filed: 10-16-01

Amendment 11750046
filed: 11-20-01

Amendment: 11750087
filed: 11-20-01

Continuation: 63233046
Filed: 8-29-06   Equipment lease
#1000111771l; forklifts

Additional forklift s/n listed



Additional forklift s/n listed   n/a
Mobile Mini, Inc.
7420 South Kyrene Road
Tempe, AZ 85283
  Delaware Secretary
of State   Banc One Leasing Corporation
1111 Polaris Pkwy, Suite A-3
Columbus, OH 43240   UCC / Federal
Tax Liens   20789630
filed: 12-17-01

Continuation: 64136115
Filed: 11-28-06   Equipment lease:
1000112220, 1000112220   n/a

 

 



--------------------------------------------------------------------------------



 



                                                  ACTION                    
COLLATERAL   REQUESTED / DEBTOR   JURISDICTION   SECURED PARTY   LIEN TYPE  
FILING INFO   DESCRIPTION   COMMENTS
 
                       
Mobile Mini, Inc.
7420 South Kyrene Road
Tempe, AZ 85283
  Delaware Secretary
of State   Fleet Capital Corporation

Changed to:
Banc of America Leasing &
Capital, LLC
One Financial Plaza
Providence, RI 02903   UCC / Federal
Tax Liens   30112840
filed: 12-24-02

Continuation: 73199048
Filed: 8-22-07

Amendment: 73200218
Filed: 8-22-07   Lease schedule no. 35740-00004:
Four (4) Landoll Trailers   n/a
Mobile Mini, Inc.
7420 South Kyrene Road
Tempe, AZ 85283
  Delaware Secretary
of State   Fleet Capital Corporation
One Financial Plaza, 5th floor
Providence, RI 02903   UCC / Federal Tax Liens   30112873
filed: 12-24-02

Continuation:
73197885
Filed: 8-22-07

Amendment:
73200283
Filed: 8-22-07   Lease schedule no. 35740-
00002: 17 Freightliners &
6 Freightlines w/tilt beds   n/a
Mobile Mini, Inc.
7420 South Kyrene Road
Tempe, AZ 85283
  Delaware Secretary
of State   Fleet Capital Corporation
One Financial Plaza, 5th floor
Providence, RI 02903   UCC / Federal
Tax Liens   30112998
filed: 12-24-02

Continuation:
73198925
Filed: 8-22-07

Amendment:
73203931
Filed: 8-22-07   Lease schedule no. 35740-
00003: 9 Taylor forklifts   n/a

 

 



--------------------------------------------------------------------------------



 



                                                  ACTION                    
COLLATERAL   REQUESTED / DEBTOR   JURISDICTION   SECURED PARTY   LIEN TYPE  
FILING INFO   DESCRIPTION   COMMENTS
 
                       
Mobile Mini, Inc.
7020 Old Katy Rd.
Houston, TX 77024
  Delaware Secretary
of State   Banc One Leasing Corporation
1111 Polaris Parkway
Suite A3
Columbus, OH 43240   UCC / Federal
Tax Liens   32139502
Filed: 8-18-03   In lieu filing of equipment leases (freightline trucks) as
follows:
98-181349 dtd 9-8-98 TX SOS   n/a
Mobile Mini, Inc.
7020 Old Katy Rd.
Houston, TX 77024
  Delaware Secretary
of State   Banc One Leasing Corporation
1111 Polaris Parkway
Suite A3
Columbus, OH 43240   UCC / Federal
Tax Liens   41560491
Filed: 5-18-04   Tiltbed for truck   n/a
Mobile Mini, Inc.
7020 Old Katy Rd.
Houston, TX 77024
  Delaware Secretary
of State   Banc One Leasing Corporation
1111 Polaris Parkway
Suite A3
Columbus, OH 43240   UCC / Federal
Tax Liens   42003863
Filed: 7-16-04   Equipment —
tiltbed and freightliner trucks, etc.   n/a
Mobile Mini, Inc.
7420 Kyrene Rd., Ste 101
Tempe, AZ 85283
  Delaware Secretary
of State   Chase Equipment Leasing, Inc.
1111 Polaris Parkway
Suite A-3
Columbus, OH 43240   UCC / Federal
Tax Liens   50079898
Filed: 12-31-04   Equipment —
freightliner trucks, etc.   n/a
Mobile Mini, Inc.
7420 Kyrene Rd., Ste 101
Tempe, AZ 85283
  Delaware Secretary
of State   National City Commercial Capital Corporation
995 Dalton Ave
Cincinnati, OH 45203   UCC / Federal
Tax Liens   61644293
Filed: 5-15-06   Leased equipment —
freightliner tractors, etc.   n/a
Mobile Mini, Inc.
7420 Kyrene Rd., Ste 101
Tempe, AZ 85283
  Delaware Secretary
of State   National City Commercial Capital Corporation
995 Dalton Ave
Cincinnati, OH 45203   UCC / Federal
Tax Liens   61874197
Filed: 6-2-06   Leased equipment —
freightliner tractors, etc.   n/a

 

 



--------------------------------------------------------------------------------



 



                                                  ACTION                    
COLLATERAL   REQUESTED / DEBTOR   JURISDICTION   SECURED PARTY   LIEN TYPE  
FILING INFO   DESCRIPTION   COMMENTS
 
                       
Mobile Mini, Inc.
7420 Kyrene Rd., Ste 101
Tempe, AZ 85283
  Delaware Secretary
of State   Banc One Leasing Corporation
1111 Polaris Parkway
Suite A3
Columbus, OH 43240   UCC / Federal
Tax Liens   62234243
Filed: 6-28-06   Leased equipment —
industrial trucks, etc.   n/a
Mobile Mini, Inc.
7420 Kyrene Rd., Ste 101
Tempe, AZ 85283
  Delaware Secretary
of State   Banc One Leasing Corporation
1111 Polaris Parkway
Suite A3
Columbus, OH 43240   UCC / Federal
Tax Liens   62234276
Filed: 6-28-06   Leased equipment —
forklifts, etc.   n/a
Mobile Mini, Inc.
7420 Kyrene Rd., Ste 101
Tempe, AZ 85283
  Delaware Secretary
of State   Les Schwab Tire Centers of California, Inc,
1240 W Yosemite Ave
Manteca, CA 95337   UCC / Federal
Tax Liens   63037926
Filed: 8-31-06   New/used/recapped tires,
wheels and related products   n/a
Mobile Mini, Inc.
7420 Kyrene Rd., Ste 101
Tempe, AZ 85283
  Delaware Secretary
of State   Banc of America Leasing & Capital, LLC
One Financial Plaza
Providence, RI 02903   UCC / Federal
Tax Liens   2007 3483939
Filed: 9-14-07   Leased equipment —
freightliner tractors, etc.   n/a
Mobile Mini, Inc.
7420 Kyrene Rd., Ste 101
Tempe, AZ 85283
  Delaware Secretary
of State   Banc of America Leasing & Capital, LLC
2059 Northlake Parkway
4 South
Tucker, GA 30084   UCC / Federal
Tax Liens   2007 3646097
Filed: 9-27-07   Leased equipment —
freightliner trucks, etc.   n/a
Mobile Mini, Inc.
7420 Kyrene Rd., Ste 101
Tempe, AZ 85283
  Delaware Secretary
of State   Banc of America Leasing & Capital, LLC
2059 Northlake Parkway
4 South
Tucker, GA 30084   UCC / Federal
Tax Liens   2008 1054962
Filed: 3-26-08   Leased equipment —
freightliner trucks, etc.   n/a

 

 



--------------------------------------------------------------------------------



 



                                                  ACTION                    
COLLATERAL   REQUESTED / DEBTOR   JURISDICTION   SECURED PARTY   LIEN TYPE  
FILING INFO   DESCRIPTION   COMMENTS
 
                       
Mobile Mini, Inc.
7420 Kyrene Rd., Ste 101
Tempe, AZ 85283
  Delaware Secretary
of State   Banc of America Leasing & Capital, LLC
2059 Northlake Parkway
4 South
Tucker, GA 30084   UCC / Federal
Tax Liens   2008 1055530
Filed: 3-26-08   Leased equipment —
freightliner trucks, etc.   n/a
 
                       
Tote-A-Shed
348 Phelan Avenue
San Jose, CA 95112
  California Secretary
of State   Fremont Bank
39150 Fremont Blvd
Fremont, CA 94537-7418   UCC / Federal &
State Tax Liens /
Judgments   06-7081010255
Filed: 8-9-06   Blanket filing   n/a

Intellectual Property Liens — None.
Real Estate Liens — None.

 

 



--------------------------------------------------------------------------------



 



Schedule 10.05
Indebtedness

                      Notes Payable                   UK (in £):   Lender   Debt
Instrument   Maturity   Amount  
Ravenstock MSG Ltd
  HSBC   Real Estate Mortgage   Jun 2010     72,228  

Letters of Credit:

                              Beneficiary   L/C Amount     Maturity   Draws as
of 4/30/08  
US:
                       
Mobile Storage Group, Inc.
  National Union Fire Insurance   $ 448,000     Aug 2011   $ —  
Mobile Storage Group, Inc.
  ACE American Insurance   $ 515,000     Mar 2010     —  
Mobile Storage Group, Inc.
  Travelers Indemnity   $ 2,610,000     Mar 2010     —  
Mobile Storage Group, Inc.
  EOP - 700 N. Brand LLC   $ 282,784     Aug 2011     —  
 
                   
 
      $ 3,855,784         $ —  
 
             
UK: NONE
                       

 

 



--------------------------------------------------------------------------------



 



Schedule 10.07
Deposits with Financial Institutions
Collection Accounts

                                  Average Daily                   Balance (if
zero               Account   balance account,     Name of Financial Grantor  
Type of Account   Number   please so indicate)     Institution
Mobile Mini, Inc.
  Master Depository Lockbox   [****]   $ [****]     J.P. Morgan Chase
Mobile Mini, Inc.
  Lockbox   [****]     [****]     Fifth Third Bank
Mobile Storage Group, Inc.
  Depository   [****]     [****]     Bank of America

Concentration Accounts

                                  Average Daily                   Balance (if
zero               Account   balance account,     Name of Financial Grantor  
Type of Account   Number   please so indicate)     Institution
Mobile Mini, Inc.
  Blocked Depository   [****]   $ [****]     Bank of America
Mobile Mini, Inc.
  Master Operating   [****]   $ [****]     CIBC Bank // Swept Mo.

 

      [****]   Confidential information on this page has been omitted and filed
separately with the Securities and Exchange Commission pursuant to a
Confidential Treatment Request.

 

 



--------------------------------------------------------------------------------



 



Disbursement Accounts

                                  Average Daily                   Balance (if
zero               Account   balance account,     Name of Financial Grantor  
Type of Account   Number   please so indicate)     Institution
Mobile Mini, Inc.
  Master Operating   [****]     [****]     Bank of America
Mobile Mini, Inc.
  A/P Disbursement   [****]     [****]     Bank of America
Mobile Mini, Inc.
  Control Disbursement   [****]     [****]     Bank of America
Mobile Storage Group, Inc.
  Disbursement   [****]     [****]     Bank of America
Mobile Storage Group, Inc.
  Checking   [****]   $ [****]     Citibank
 
            [****]      

Designated Petty Cash Accounts

                                  Average Daily                   Balance (if
zero               Account   balance account,     Name of Financial Grantor  
Type of Account   Number   please so indicate)     Institution
Mobile Mini, Inc.
  MIP Checking Account   [****]   $ [****]     J.P. Morgan Chase
Mobile Mini, Inc.
  MIP-PARTS   [****]   $ [****]     J.P. Morgan Chase
Mobile Mini, Inc.
  General Acct. FEES only   [****]   $ [****]     J.P. Morgan Chase

Designated Payroll Accounts:

                                  Average Daily                   Balance (if
zero               Account   balance account,     Name of Financial Grantor  
Type of Account   Number   please so indicate)     Institution
Mobile Mini, Inc.
  Payroll - ALL   [****]   $ [****]     J.P. Morgan Chase
Mobile Mini, Inc.
  Payroll - TEXAS   [****]   $ [****]     J.P. Morgan Chase
Mobile Mini, Inc.
  Payroll - FSA   [****]   $ [****]     J.P. Morgan Chase
Mobile Mini, Inc.
  Payroll - CALIFORNIA   [****]   $ [****]     Bank of America
Mobile Mini, Inc.
  Payroll - MET LIFE   [****]   $ [****]     Bank of America
Mobile Mini, Inc.
  Payroll - UNITED HEALTH   [****]   $ [****]     Bank of America

 

      [****]   Confidential information on this page has been omitted and filed
separately with the Securities and Exchange Commission pursuant to a
Confidential Treatment Request.

 

 



--------------------------------------------------------------------------------



 



Schedule 10.08
Transactions with Affiliates
None.

 

 



--------------------------------------------------------------------------------



 



Schedule 10.12
Subsidiaries

          Jurisdiction of Company   Organization
 
   
Mobile Mini I, Inc.
  Arizona
 
   
Delivery Design Systems, Inc.
  Arizona
 
   
Mobile Mini, LLC
  California
 
   
Mobile Mini, LLC
  Delaware
 
   
Mobile Mini of Ohio, LLC
  Delaware
 
   
A Royal Wolf Portable Storage, Inc.
  California
 
   
Mobile Mini UK Holdings Limited
  England and Wales
 
   
Mobile Mini Holding, B.V.
  Netherlands
 
   
Temporary Mobile Storage, Inc.
  California
 
   
Mobile Mini UK Limited
  England and Wales
 
   
Box Lease Limited
  England and Wales
 
   
Mobile Mini B.V.
  Netherlands
 
   
Cactus Merger Sub, Inc. 1
  Delaware
 
   
MSG WC Holdings Corp. 1
  Delaware
 
   
MSG WC Intermediary Co. 1
  Delaware
 
   
Mobile Services Group, Inc. 1
  Delaware
 
   
Mobile Storage Group, Inc.
  Delaware
 
   
A Better Mobile Storage Company
  California
 
   
MSG Investments, Inc.
  California
 
   
Mobile Storage Group (Texas), L.P.
  Texas

 

 



--------------------------------------------------------------------------------



 



          Jurisdiction of Company   Organization
 
   
Port-A-Storage, Inc. 2
  California
 
   
Stephens Storage, Inc. 2
  California
 
   
Tote-A-Shed, Inc. 2
  California
 
   
Ravenstock MSG Limited
  United Kingdom
 
   
Ravenstock Tam (Hire) Limited
  United Kingdom
 
   
Mobile Storage (UK) Limited
  United Kingdom
 
   
Mobile Storage UK Finance Limited Partnership
  United Kingdom
 
   
LIKO Luxembourg International S.a.r.l.
  Luxembourg

      1   To be merged out of existence in connection with the closing of the
Transactions.   2   To be merged out of existence prior to closing with Mobile
Storage Group, Inc. as surviving corporation.

 

 



--------------------------------------------------------------------------------



 



Schedule 10.13
Operating Leases; Off-Balance Sheet Financing
Operating Leases:

                                  Monthly       Lessee   Lessor   Property
Covered   Payment     VIN Number
US Company
  Bank of America Note # 40894-11500   Trucks, Tractors, and miscellaneous
vehicle accessories   $ 58,901.89     [****]
 
                  [****]
 
                  [****]
 
                  [****]
 
                  [****]
 
                  [****]
 
                  [****]
 
                  [****]
 
                  [****]
 
                  [****]
 
                  [****]
 
                  [****]
 
                  [****]
 
                  [****]
 
                  [****]
 
                  [****]
 
                  [****]
 
                  [****]
 
                  [****]
 
                  [****]
 
                  [****]
 
                  [****]
 
                  [****]
 
                  [****]
 
                  [****]
 
                  [****]
 
                  [****]
 
                  [****]
 
                  [****]
 
                  [****]
 
                  [****]
 
                  [****]
 
                  [****]
 
                  [****]
 
                  [****]
 
                  [****]
 
                  [****]
 
                  [****]
 
                  [****]
 
                  [****]
 
                  [****]

 

      [****]   Confidential information on this page has been omitted and filed
separately with the Securities and Exchange Commission pursuant to a
Confidential Treatment Request.

 

 



--------------------------------------------------------------------------------



 



                                  Monthly       Lessee   Lessor   Property
Covered   Payment     VIN Number
 
                  [****]
 
                  [****]
 
                  [****]
 
                  [****]
 
                  [****]
 
                  [****]
 
                  [****]
 
                  [****]
 
                  [****]
 
                  [****]
 
                  [****]
 
                  [****]
 
                  [****]
 
                  [****]
 
                  [****]
 
                  [****]
 
                  [****]
 
                  [****]
 
                  [****]
 
                  [****]
 
                  [****]
 
                  [****]
 
                  [****]
 
                  [****]
 
                  [****]
 
                  [****]
US Company
  National City Commerce Note # 60789000   Trucks, Tractors, Trailers and
miscellaneous vehicle accessories   $ 15,437.95     [****]
 
                  [****]
 
                  [****]
 
                  [****]
 
                  [****]
 
                  [****]
 
                  [****]
 
                  [****]
 
                  [****]
 
                  [****]
 
                  [****]
 
                  [****]
 
                  [****]
 
                  [****]
 
                  [****]
 
                  [****]
 
                  [****]

 

      [****]   Confidential information on this page has been omitted and filed
separately with the Securities and Exchange Commission pursuant to a
Confidential Treatment Request.

 

 



--------------------------------------------------------------------------------



 



                                  Monthly       Lessee   Lessor   Property
Covered   Payment     VIN Number
US Company
  National City Commerce Note # 60790000   Trucks, Tractors, Trailers and
miscellaneous vehicle accessories   $ 10,692.71     [****]
 
                  [****]
 
                  [****]
 
                  [****]
 
                  [****]
 
                  [****]
 
                  [****]
 
                  [****]
 
                  [****]
 
                  [****]
 
                  [****]
US Company
  National City Commerce Note # 71961000   Trucks, Tractors, Trailers and
miscellaneous vehicle accessories   $ 30,364.18     [****]
 
                  [****]
 
                  [****]
 
                  [****]
 
                  [****]
 
                  [****]
 
                  [****]
 
                  [****]
 
                  [****]
 
                  [****]
 
                  [****]
 
                  [****]
 
                  [****]
 
                  [****]
 
                  [****]
 
                  [****]
 
                  [****]
 
                  [****]
 
                  [****]
 
                  [****]
 
                  [****]
 
                  [****]
 
                  [****]
 
                  [****]
 
                  [****]
 
                  [****]
 
                  [****]
 
                  [****]
 
                  [****]
 
                  [****]
 
                  [****]
 
                  [****]

 

      [****]   Confidential information on this page has been omitted and filed
separately with the Securities and Exchange Commission pursuant to a
Confidential Treatment Request.

 

 



--------------------------------------------------------------------------------



 



                                  Monthly       Lessee   Lessor   Property
Covered   Payment     VIN Number
 
                  [****]
 
                  [****]
US Company
  National City Commerce Note # 729370000   Trucks, Tractors, Trailers and
miscellaneous vehicle accessories   $ 14,655.72     [****]
 
                  [****]
 
                  [****]
 
                  [****]
 
                  [****]
 
                  [****]
 
                  [****]
 
                  [****]
 
                  [****]
 
                  [****]
 
                  [****]
 
                  [****]
 
                  [****]
 
                  [****]
 
                  [****]
 
                  [****]
 
                  [****]
US Company
  Chase Equipment Note # 119660   Tractors and Trailers   $ 9,836.82     [****]
 
                  [****]
 
                  [****]
 
                  [****]
 
                  [****]
 
                  [****]
 
                  [****]
 
                  [****]
 
                  [****]
 
                  [****]
 
                  [****]
 
                  [****]
US Company
  Chase Equipment Note # 120308   Tractors and Trailers   $ 5,593.34     [****]
 
                  [****]
 
                  [****]
 
                  [****]
US Company
  Chase Equipment Note # 120271   Tractors and Trailers   $ 10,199.15     [****]
 
                  [****]
 
                  [****]
 
                  [****]
 
                  [****]
 
                  [****]
 
                  [****]
 
                  [****]

 

      [****]   Confidential information on this page has been omitted and filed
separately with the Securities and Exchange Commission pursuant to a
Confidential Treatment Request.

 

 



--------------------------------------------------------------------------------



 



                                  Monthly       Lessee   Lessor   Property
Covered   Payment     VIN Number
 
                  [****]
 
                  [****]
 
                  [****]
US Company
  Chase Equipment Note # 121514   Tractors and Trailers   $ 3,894.35     [****]
 
                  [****]
 
                  [****]
 
                  [****]
US Company
  Chase Equipment Note # 124542   Tractors and Trailers   $ 6,577.33     [****]
 
                  [****]
 
                  [****]
 
                  [****]
 
                  [****]
 
                  [****]
 
                  [****]

                                  Monthly       Lessee   Lessor   Property
Covered   Payment (£)     VIN Number
Mobile Mini UK Limited.
  Lloyds Autolease   Company cars     388.94     [****]
 
            398.33     [****]
 
            673.72     [****]
 
            467.07     [****]
 
            438.63     [****]
 
            554.56     [****]
Mobile Mini UK Limited.
  Various   Various small office machinery and equipment            
Mobile Mini UK Limited.
  Phillip Marsh   Rent of HO office premises            
Mobile Mini UK Limited.
  Oakland Pride   Rent of 702 depot            
Mobile Mini UK Limited.
  St Modwen   Rent of 703 depot            
Mobile Mini UK Limited.
  PDM ltd   Rent of 704 depot            
Mobile Mini UK Limited.
  Langley Industries   Rent of 706 depot            
Mobile Mini UK Limited.
  JMD Haulage   Rent of 707 depot            
Mobile Mini UK Limited.
  The Bristol Port Company   Rent of 708 depot            

 

      [****]   Confidential information on this page has been omitted and filed
separately with the Securities and Exchange Commission pursuant to a
Confidential Treatment Request.

 

 



--------------------------------------------------------------------------------



 



                                  Monthly       Lessee   Lessor   Property
Covered   Payment     VIN Numbers
Mobile Storage Group, Inc.
  Gator Leasing, Inc   07 Tandem Axle Tractor   $ 1,604     [****]
Mobile Storage Group, Inc.
  Gator Leasing, Inc   07 Tandem Axle Tractor   $ 1,604     [****]
Mobile Storage Group, Inc.
  QI EXCHANGE   04 Ford F150   $ 685     [****]
Mobile Storage Group, Inc.
  GMAC PAYMENT PROCESSING   04 Saturn Ion 2 Sdn   $ 247     [****]
Mobile Storage Group, Inc.
  MAZDA AMERICAN CREDIT   07 Mazda MZ6   $ 238     [****]
Mobile Storage Group, Inc.
  MAZDA AMERICAN CREDIT   07 Maxda CX7   $ 327     [****]
Mobile Storage Group, Inc.
  Gator Leasing, Inc   06 Tandem Axle Tractor   $ 1,604     [****]
Mobile Storage Group, Inc.
  Gator Leasing, Inc   07 Tandem Axle Tractor   $ 1,604     [****]
Mobile Storage Group, Inc.
  CITICORP LEASING INC   Forklift - SCR   $ 1,391     [****]
Mobile Storage Group, Inc.
  Seamless Solutions   Copier   $ 48      
Mobile Storage Group, Inc.
  Pitney Bowes   Mailing Machine   $ 1,087      
Mobile Storage Group, Inc.
  Pitney Bowes   Mailing Machine   $ 1,087      
Mobile Storage Group, Inc.
  US Postal Service   Postage Meter   $ 4,500      
Mobile Storage Group, Inc.
  The Plant Affair   Office Plants   $ 125      
Mobile Storage Group, Inc.
  Pitney Bowes   Copier   $ 1,590      
Mobile Storage Group, Inc.
  Dolphin Capital   Copier   $ 70      
Mobile Storage Group, Inc.
  Pitney Bowes   Copier   $ 29      
Mobile Storage Group, Inc.
  US Bank   Copier   $ 46      
Mobile Storage Group, Inc.
  Pitney Bowes   Copier   $ 47      
Mobile Storage Group, Inc.
  Quality Copier   Copier   $ 1,284      

 

      [****]   Confidential information on this page has been omitted and filed
separately with the Securities and Exchange Commission pursuant to a
Confidential Treatment Request.

 

 



--------------------------------------------------------------------------------



 



                                          Monthly       Lessee   Lessor      
Property Covered   Payment     VIN Number
Ravenstock MSG Ltd
  Lex Sale & Leaseback   Cars   Focus 1.8 TDCi Zetec   £ 344     [****]
Ravenstock MSG Ltd
  Lex Sale & Leaseback   Vans   Transit 300L   £ 208     [****]
Ravenstock MSG Ltd
  Lex Vehicle Leasing   Cars   Focus 1.8 TDCi Zetec   £ 322     [****]
Ravenstock MSG Ltd
  Lex Vehicle Leasing   Cars   Focus 1.8 TDCi Zetec   £ 322     [****]
Ravenstock MSG Ltd
  Lex Vehicle Leasing   Cars   Focus 1.8 TDCi Zetec   £ 322     [****]
Ravenstock MSG Ltd
  Lex Vehicle Leasing   Cars   Focus 1.8 TDCi Zetec   £ 322     [****]
Ravenstock MSG Ltd
  Lex Vehicle Leasing   Cars   Mondeo 2.0 TDCi Zetec   £ 358     [****]
Ravenstock MSG Ltd
  Lex Sale & Leaseback   Vans   Transit 300L   £ 214     [****]
Ravenstock MSG Ltd
  Lex Vehicle Leasing   Cars   Focus 1.8 TDCi Zetec   £ 322     [****]
Ravenstock MSG Ltd
  Lex Vehicle Leasing   Cars   Focus 1.8 TDCi Zetec   £ 322     [****]
Ravenstock MSG Ltd
  Lex Sale & Leaseback   Cars   Mondeo 2.0 TDCi   £ 344     [****]
Ravenstock MSG Ltd
  Lex Sale & Leaseback   Cars   Mondeo 2.0 TDCi   £ 344     [****]
Ravenstock MSG Ltd
  Lex Sale & Leaseback   Cars   Mondeo 2.0 TDCi   £ 359     [****]
Ravenstock MSG Ltd
  Lex Sale & Leaseback   Vans   Ranger 2.5 TD   £ 333     [****]
Ravenstock MSG Ltd
  Lex Vehicle Leasing   Vans   Focus 1.8 TDCi Zetec   £ 333     [****]
Ravenstock MSG Ltd
  Lex Sale & Leaseback   Vans   Transit 280L   £ 256     [****]
Ravenstock MSG Ltd
  Lex Sale & Leaseback   Vans   Transit 280L   £ 250     [****]
Ravenstock MSG Ltd
  Lex Sale & Leaseback   Vans   Transit 280L   £ 256     [****]
Ravenstock MSG Ltd
  Lex Sale & Leaseback   Vans   Transit 280L   £ 266     [****]
Ravenstock MSG Ltd
  Lex Sale & Leaseback   Vans   Transit 280L   £ 238     [****]
Ravenstock MSG Ltd
  Lex Vehicle Leasing   Cars   Focus 2.0 TCi Titanium   £ 334     [****]
Ravenstock MSG Ltd
  Lex Vehicle Leasing   Cars   Mondeo 2.0 TDCi Zetec   £ 353     [****]
Ravenstock MSG Ltd
  Lex Vehicle Leasing   Cars   Mondeo 2.0 TDCi Zetec   £ 337     [****]
Ravenstock MSG Ltd
  Lex Vehicle Leasing   Cars   Focus 1.8 TDCi Zetec   £ 337     [****]
Ravenstock MSG Ltd
  Lex Vehicle Leasing   Cars   Focus 1.8 TDCi Zetec   £ 337     [****]
Ravenstock MSG Ltd
  Lex Vehicle Leasing   Cars   Mondeo 2.0 TDCi Zetec   £ 363     [****]
Ravenstock MSG Ltd
  Lex Vehicle Leasing   Cars   Focus 1.8 TDCi Zetec   £ 335     [****]
Ravenstock MSG Ltd
  Lex Sale & Leaseback   Vans   Transit 280L   £ 246     [****]

 

      [****]   Confidential information on this page has been omitted and filed
separately with the Securities and Exchange Commission pursuant to a
Confidential Treatment Request.

 

 



--------------------------------------------------------------------------------



 



                                          Monthly       Lessee   Lessor      
Property Covered   Payment     VIN Number
Ravenstock MSG Ltd
  Lex Sale & Leaseback   Vans   Transit 280L   £ 246     [****]
Ravenstock MSG Ltd
  Lex Sale & Leaseback   Vans   Transit 280L   £ 246     [****]
Ravenstock MSG Ltd
  Lex Vehicle Leasing   Vans   Transit   £ 315     [****]
Ravenstock MSG Ltd
  Lex Vehicle Leasing   Vans   Transit   £ 316     [****]
Ravenstock MSG Ltd
  Lex Vehicle Leasing   Vans   Transit   £ 315     [****]
Ravenstock MSG Ltd
  Lex Vehicle Leasing   Vans   Transit   £ 237     [****]
Ravenstock MSG Ltd
  Lex Vehicle Leasing   Vans   Connect 1.8TDDi L SWB   £ 316     [****]
Ravenstock MSG Ltd
  Lex Vehicle Leasing   Vans   Transit 200L   £ 237     [****]
Ravenstock MSG Ltd
  Lex Vehicle Leasing   Vans   Transit   £ 307     [****]
Ravenstock MSG Ltd
  Lex Vehicle Leasing   Vans   Transit   £ 307     [****]
Ravenstock MSG Ltd
  Lex Vehicle Leasing   Vans   Connect   £ 284     [****]
Ravenstock MSG Ltd
  Lex Vehicle Leasing   Vans   Connect   £ 284     [****]
Ravenstock MSG Ltd
  Lex Vehicle Leasing   Vans   Transit   £ 307     [****]
Ravenstock MSG Ltd
  Lex Vehicle Leasing   Vans   Transit   £ 307     [****]
Ravenstock MSG Ltd
  Lex Vehicle Leasing   Vans   Transit   £ 318     [****]
Ravenstock MSG Ltd
  Lex Vehicle Leasing   Vans   Transit 350 TDCi   £ 386     [****]
Ravenstock MSG Ltd
  Lex Vehicle Leasing   Vans   Transit 350 TDCi   £ 386     [****]
Ravenstock MSG Ltd
  Lex Vehicle Leasing   Vans   Transit   £ 354     [****]
Ravenstock MSG Ltd
  Lex Vehicle Leasing   Cars   Mondeo 2.0 TDCi Zetec   £ 367     [****]
Ravenstock MSG Ltd
  Lex Vehicle Leasing   Cars   Mondeo 2.0 TDCi Zetec   £ 337     [****]
Ravenstock MSG Ltd
  Lex Vehicle Leasing   Cars   MG ZT 2.0 CDTi 135   £ 305     [****]
Ravenstock MSG Ltd
  Lex Vehicle Leasing   Cars   Mondeo 2.0 TDCi Zetec   £ 384     [****]
Ravenstock MSG Ltd
  Lex Vehicle Leasing   Cars   Ranger 2.5 TD   £ 412     [****]
Ravenstock MSG Ltd
  Lex Vehicle Leasing   Vans   Transit   £ 383     [****]
Ravenstock MSG Ltd
  Lex Vehicle Leasing   Vans   Transit   £ 383     [****]
Ravenstock MSG Ltd
  Lex Vehicle Leasing   Vans   Transit   £ 383     [****]
Ravenstock MSG Ltd
  Lex Vehicle Leasing   Vans   Transit   £ 383     [****]
Ravenstock MSG Ltd
  Lex Vehicle Leasing   Cars   Honda Civic 2.2 CDTi   £ 456     [****]

 

      [****]   Confidential information on this page has been omitted and filed
separately with the Securities and Exchange Commission pursuant to a
Confidential Treatment Request.

 

 



--------------------------------------------------------------------------------



 



                                          Monthly       Lessee   Lessor      
Property Covered   Payment     VIN Number
Ravenstock MSG Ltd
  Lex Vehicle Leasing   Cars   VW Golf 1.9 Tdi   £ 406     [****]
Ravenstock MSG Ltd
  Lex Vehicle Leasing   Cars   Honda Civic 2.2 CDTi   £ 413     [****]
Ravenstock MSG Ltd
  Lex Vehicle Leasing   Cars   Mazda 6 2.0d   £ 392     [****]
Ravenstock MSG Ltd
  Lex Vehicle Leasing   Cars   Focus 1.8 TDCi Zetec   £ 337     [****]
Ravenstock MSG Ltd
  Albury Assets Ltd   FLT   Lancer Boss Forklift truck   £ 746.70     [****]
Ravenstock MSG Ltd
  Bank of Scotland   Wagon   Ivec Truck NX51OJZ   £ 334.00     [****]
Ravenstock MSG Ltd
  Bank of Scotland   Wagon   FodealCran NX51FYY   £ 1,210.00     [****]
Ravenstock MSG Ltd
  CIT Vendor Finance   FLT   Mitsubishi Forklift-FD90   £ 1,000.00     [****]
Ravenstock MSG Ltd
  Ge Capital Solutions   FLT   Forklift- Hyster H12.00XM-6   £ 1,137.00    
[****]
Ravenstock MSG Ltd
  Ge Capital Solutions   FLT   Forklift-   £ 880.00     [****]
Ravenstock MSG Ltd
  Ge Capital Solutions   FLT   Forklift-   £ 862.00     [****]
Ravenstock MSG Ltd
  Bank of Scotland   Copier   Kyrocera Copier   £ 32.00      
Ravenstock MSG Ltd
  C F Assets   Copier   Oliveti Copier-3040266   £ 250.00      
Ravenstock MSG Ltd
  C F Assets   Copier   OlivettI Copier D500   £ 848.00      
Ravenstock MSG Ltd
  C F Assets   Copier   Toshiba G281   £ 498.00      
Ravenstock MSG Ltd
  Investec   Other   Carpet Cleaning machine   £ 54.00      
Ravenstock MSG Ltd
  ING LeaseUK Ltd   Other   CCTV System   £ 57.00      
Ravenstock MSG Ltd
  Neopost   Other   Postage Machine   £ 103.00      
Ravenstock MSG Ltd
  Pitney Bowes   Other   Franking Machine   £ 21.00      
Ravenstock MSG Ltd
  Siemens   Copier   Nachuatec-D427   £ 90.00      

There is no off-balance sheet financing.
 

      [****]   Confidential information on this page has been omitted and filed
separately with the Securities and Exchange Commission pursuant to a
Confidential Treatment Request.

 

 



--------------------------------------------------------------------------------



 



Schedule 10.20
Deposit Accounts
PART A: Concentration Accounts

                                  Average Daily                   Balance (if
zero               Account   balance account,     Name of Financial Grantor  
Type of Account   Number   please so indicate)     Institution
Mobile Mini, Inc.
  Blocked Depository   [****]   $ [****]     Bank of America
Mobile Mini, Inc.
  Master Operating   [****]   $ [****]     CIBC Bank // Swept Mo.

PART B: Collection Accounts

                                  Average Daily                   Balance (if
zero               Account   balance account,     Name of Financial Grantor  
Type of Account   Number   please so indicate)     Institution
Mobile Mini, Inc.
  Master Depository Lockbox   [****]   $ [****]     J.P. Morgan Chase
Mobile Mini, Inc.
  Lockbox   [****]     [****]     Fifth Third Bank
Mobile Storage Group, Inc.
  Depository   [****]     [****]     Bank of America

 

      [****]   Confidential information on this page has been omitted and filed
separately with the Securities and Exchange Commission pursuant to a
Confidential Treatment Request.

 

 



--------------------------------------------------------------------------------



 



PART C: Disbursement Accounts

                                  Average Daily                   Balance (if
zero               Account   balance account,     Name of Financial Grantor  
Type of Account   Number   please so indicate)     Institution
Mobile Mini, Inc.
  Master Operating   [****]     [****]     Bank of America
Mobile Mini, Inc.
  A/P Disbursement   [****]     [****]     Bank of America
Mobile Mini, Inc.
  Control Disbursement   [****]     [****]     Bank of America
Mobile Storage Group, Inc.
  Disbursement   [****]     [****]     Bank of America
Mobile Storage Group, Inc.
  Checking   [****]   $ [****]     Citibank
 
            [****]      

PART D: Designated Petty Cash Accounts

                                  Average Daily                   Balance (if
zero               Account   balance account,     Name of Financial Grantor  
Type of Account   Number   please so indicate)     Institution
Mobile Mini, Inc.
  MIP Checking Account   [****]   $ [****]     J.P. Morgan Chase
Mobile Mini, Inc.
  MIP-PARTS   [****]   $ [****]     J.P. Morgan Chase
Mobile Mini, Inc.
  General Acct. FEES only   [****]   $ [****]     J.P. Morgan Chase

 

      [****]   Confidential information on this page has been omitted and filed
separately with the Securities and Exchange Commission pursuant to a
Confidential Treatment Request.

 

 



--------------------------------------------------------------------------------



 



PART E: Designated Payroll Accounts

                                  Average Daily                   Balance (if
zero               Account   balance account,     Name of Financial Grantor  
Type of Account   Number   please so indicate)     Institution
Mobile Mini, Inc.
  Payroll - ALL   [****]   $ [****]     J.P. Morgan Chase
Mobile Mini, Inc.
  Payroll - TEXAS   [****]   $ [****]     J.P. Morgan Chase
Mobile Mini, Inc.
  Payroll - FSA   [****]   $ [****]     J.P. Morgan Chase
Mobile Mini, Inc.
  Payroll - CALIFORNIA   [****]   $ [****]     Bank of America
Mobile Mini, Inc.
  Payroll - MET LIFE   [****]   $ [****]     Bank of America
Mobile Mini, Inc.
  Payroll - UNITED HEALTH   [****]   $ [****]     Bank of America

PART F: Foreign Accounts

                                  Average Daily                   Balance (if
zero               Account   balance account,     Name of Financial Grantor  
Type of Account   Number   please so indicate)     Institution
Mobile Mini UK Limited
  Collection and disbursement   [****]   £ [****]     NatWest Plc
Mobile Mini UK Limited
  Liquidity account   [****]   £ [****]     NatWest Plc
Mobile Mini UK Limited
  Collection and disbursement   [****]   $ [****]     NatWest Plc
Ravenstock MSG Ltd
  Collection   [****]     [****]     Royal Bank of Scotland (Natwest) - Durham
branch
Ravenstock MSG Ltd
  Disbursement   [****]   £ [****]     Bank of America - London branch

 

      [****]   Confidential information on this page has been omitted and filed
separately with the Securities and Exchange Commission pursuant to a
Confidential Treatment Request.

 

 